



Exhibit 10.8


EXECUTION VERSION


AMENDED AND RESTATED
SECURITY AGREEMENT


THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of February 22, 2017 (this
“Security Agreement”) is being entered into by and among MASTEC, INC. a Florida
corporation (the “Company” and a “Grantor”), MASTEC NORTH AMERICA, INC. a
Florida corporation (“MasTec North America” and a “Grantor”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A SECURITY JOINDER AGREEMENT (each a “Grantor” and
together with the Company and MasTec North America, collectively, the
“Grantors”), and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for each of the Secured Parties (as
defined in the Credit Agreement referenced below).


WHEREAS, the Company and MasTec North America, as borrowers, the lenders party
thereto (the “Existing Lenders”) and the Administrative Agent are parties to
that certain Third Amended and Restated Credit Agreement dated as of August 22,
2011 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), pursuant to which the Existing Lenders agreed
to provide a revolving credit facility, a multi-currency revolving credit
facility, a letter of credit subfacility and a term loan facility to the Company
and its Subsidiaries (as defined therein);
WHEREAS, in connection with the Existing Credit Agreement, the Company and
certain of its Subsidiaries and the Administrative Agent entered into that
certain Security Agreement dated as of August 22, 2011 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Security
Agreement”);


WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, MasTec
North America (MasTec North America together with the Company, collectively, the
“Borrowers” and each individually a “Borrower”), the Administrative Agent, Bank
of America, N.A., as Swing Line Lender and L/C Issuer, and the lenders now or
hereafter party thereto (the “Lenders”), the Borrowers have requested that the
Existing Credit Agreement be amended and restated, and the Administrative Agent
and the Lenders are willing to so amend and restate the Existing Credit
Agreement;


WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Administrative Agent and the Lenders is the obligation of the Grantors to enter
into this Security Agreement, and the Secured Parties are unwilling to extend
and maintain the credit facilities provided under the Loan Documents unless the
Grantors enter into this Security Agreement;


WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Standalone Letters of
Credit; and


NOW THEREFORE, in order to induce (a) the Administrative Agent and the Lenders
to amend and restate the Existing Credit Agreement and (b) the Secured Parties
to from time to time make and maintain extensions of credit under the Credit
Agreement and under the Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Permitted Standalone Letters of Credit, the parties
hereto agree that the Existing Security Agreement is hereby amended and restated
in this Security Agreement, and this Security Agreement shall constitute neither
a release nor novation of any liens and security interests arising under the
Existing Security Agreement nor a refinancing of any indebtedness or obligations
arising thereunder or under the Existing Credit Agreement or related documents,
but rather the liens and security interests in effect under the Existing
Security Agreement shall continue in effect on the terms hereof, as follows:


1.    Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Security Agreement that are not otherwise expressly defined herein
or in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this
Security Agreement, the following terms have the following definitions:


“Qualifying Control Agreement” means (a) with respect to Investment Property
credited to any securities account, an agreement executed by the applicable
securities intermediary and the applicable Grantor, in form and substance
reasonably acceptable to the Administrative Agent; (b) with respect to Deposit
Accounts or tangible personal property Collateral in the possession, custody or
control of any warehouseman or other bailee, an acknowledgment and agreement
executed by the depositary institution or bailee, as the case may be, and (as to
Deposit Accounts) the applicable Grantor, in form and substance reasonably
acceptable to the Administrative Agent (provided that no Qualifying Control
Agreement shall be required in respect of any Specified Deposit Account); (c)
with respect to Letter-of-Credit Rights, an acknowledgment and agreement of the
issuer or other applicable person nominated to accept drafts and or effect
payment thereunder (the “Issuer”) of the related letter of credit in form and
substance reasonably acceptable to the Administrative Agent; and (d) with
respect to any Investment Property in the form of uncertificated securities, an
agreement of the issuer of such Investment Property in form and substance
reasonably acceptable to the Administrative Agent sufficient to confer control
(within the meaning of Section 9-106 of the UCC) over such property and
containing such other terms and provisions as the Administrative Agent may
reasonably request.







--------------------------------------------------------------------------------





“Secured Obligations” means (a) as to each Borrower, all of the Obligations,
including, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) (i) under the Credit Agreement and
each of the other Loan Documents (including this Security Agreement) to which it
is now or hereafter becomes a party, and (ii) under any Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Standalone Letters of
Credit to which any Loan Party or, with respect to Secured Permitted Standalone
Letters of Credit, any Restricted Subsidiary thereof, is now or hereafter
becomes a party, and (b) as to each Subsidiary Guarantor, the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) (i) under the Subsidiary Guaranty and each of the other Loan
Documents (including this Security Agreement) to which it is now or hereafter
becomes a party, and (ii) any Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Permitted Standalone Letters of Credit to which it, or,
in the case of a Secured Permitted Standalone Letter of Credit, any Restricted
Subsidiary thereof, is now or hereafter becomes a party.


“Specified Deposit Account” means (a) Deposit Accounts that are zero balance
disbursement accounts, (b) Deposit Accounts used solely to fund payroll, payroll
taxes and similar employment taxes or employee benefits in the ordinary course
of business, (c) any Deposit Account, the balance of which is transferred at the
end of each Business Day to a Deposit Account that is subject to the
Administrative Agent’s control (as defined in Section 9-104 of the UCC) and (d)
other Deposit Accounts with an amount on deposit of less than $1,000,000 at any
time with respect to any particular Deposit Account and less than $2,500,000 at
any time in the aggregate for all such Deposit Accounts.


2.    Grant of Security Interest. Each Grantor grants as collateral security for
the payment, performance and satisfaction of the Secured Obligations, to the
Administrative Agent for the benefit of the Secured Parties a continuing first
priority security interest (subject only to Permitted Liens) in and to, and
collaterally assigns to the Administrative Agent for the benefit of the Secured
Parties, all of the assets of such Grantor or in which such Grantor has or may
have or acquire an interest or the power to transfer rights therein, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located, including the following:


(a)    All accounts, including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);


(b)    All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);


(c)    All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, fixtures and articles of tangible personal
property of every description, and all computer programs embedded in any of the
foregoing and all supporting information relating to such computer programs
(collectively referred to hereinafter as “Equipment”);


(d)     All general intangibles, including all rights now or hereafter accruing
to such Grantor under contracts, leases, agreements or other instruments,
including all contracts or contract rights to perform or receive services, to
purchase or sell goods, or to hold or use land or facilities, and to enforce all
rights thereunder, all causes of action, corporate or business records,
inventions, patents and patent rights, rights in mask works, designs, trade
names and trademarks and all goodwill associated therewith, trade secrets, trade
processes, copyrights, licenses, permits, franchises, customer lists, computer
programs and software, all internet domain names and registration rights
thereto, all internet websites and the content thereof, all payment intangibles,
all claims under guaranties, tax refund claims, all rights and claims against
carriers and shippers, leases, all claims under insurance policies, all
interests in general and limited partnerships, limited liability companies, and
other Persons not constituting Investment Property (as defined below), all
rights to indemnification and all other intangible personal property and
intellectual property of every kind and nature (collectively referred to
hereinafter as “General Intangibles”) (provided that for the avoidance of doubt
the Voting Equity Interests (as defined in the Pledge Agreement) of CFCs and CFC
Holdcos which are excluded from the definition of Pledged Collateral (as defined
in the Pledge Agreement) pursuant to Section 2(a)(i) of the Pledge Agreement
shall not be “General Intangibles”);


(e)    All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);


(f)    All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);


(g)    All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding Pledged Interests subject to the
Pledge Agreement (collectively referred to hereinafter as “Investment Property”)
(provided that for the avoidance of doubt the Voting Equity Interests (as
defined in the Pledge Agreement) of CFCs and CFC Holdcos which are excluded from
the definition of Pledged Collateral (as defined in the Pledge Agreement)
pursuant to Section 2(a)(i) of the Pledge Agreement shall not be “Investment
Property”);


(h)    All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);





--------------------------------------------------------------------------------







(i)    All documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter as “Documents”);


(j)    All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);


(k)    The commercial tort claims identified on Schedule 9(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);


(l)    All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and


(m)    All proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation proceeds
of insurance policies insuring any of the foregoing.


All of the property and interests in property described in subsections (a)
through (m) are herein collectively referred to as the “Collateral.”
Notwithstanding the foregoing, the grant of a security interest and collateral
assignment under this Section 2 shall not extend to, and the term “Collateral”
shall not include, any Excluded Asset.


3.     Perfection. As of the date of execution of this Security Agreement or
Security Joinder Agreement by each Grantor, as applicable (with respect to each
Grantor, its “Applicable Date”), such Grantor shall have:


(a)    furnished the Administrative Agent with duly authorized financing
statements in form, number and substance suitable for filing, sufficient under
applicable law, and reasonably satisfactory to the Administrative Agent in order
that upon the filing of the same the Administrative Agent, for the benefit of
the Secured Parties, shall have a duly perfected security interest in all
Collateral in which a security interest can be perfected by the filing of
financing statements;


(b)    to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may reasonably request,
furnished the Administrative Agent with properly executed Qualifying Control
Agreements, issuer acknowledgments of the Administrative Agent’s interest in
Letter-of-Credit Rights, and evidence of the placement of a restrictive legend
on tangible chattel paper (and the tangible components of electronic Chattel
Paper), and taken appropriate action acceptable to the Administrative Agent
sufficient to establish the Administrative Agent’s control of electronic Chattel
Paper (and the electronic components of hybrid Chattel Paper), as appropriate,
with respect to Collateral in which either (i) a security interest can be
perfected only by control or such restrictive legending, or (ii) a security
interest perfected by control or accompanied by such restrictive legending shall
have priority as against a lien creditor, a purchaser of such Collateral from
the applicable Grantor, or a security interest perfected by Persons not having
control or not accompanied by such restrictive legending, in each case in form
and substance reasonably acceptable to the Administrative Agent and sufficient
under applicable law so that the Administrative Agent, for the benefit of the
Secured Parties, shall have a security interest in all such Collateral perfected
by control; and


(c)    to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request, delivered to
the Administrative Agent possession of all Collateral with respect to which
either a security interest can be perfected only by possession or a security
interest perfected by possession shall have priority as against Persons not
having possession, and including in the case of Instruments, Documents, and
Investment Property in the form of certificated securities, duly executed
endorsements or stock powers in blank, as the case may be, affixed thereto in
form and substance reasonably acceptable to the Administrative Agent and
sufficient under applicable law so that the Administrative Agent, for the
benefit of the Secured Parties, shall have a security interest in all such
Collateral perfected by possession;


with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Liens allowed to exist under Section 7.01 of the Credit
Agreement (“Permitted Liens”). All financing statements (including all
amendments thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Administrative Agent’s
security interest in Collateral, including such items as are described above in
this Section 3, are sometimes referred to herein as “Perfection Documents”. The
delivery of possession of items of or evidencing Collateral, causing other
Persons to execute and deliver Perfection Documents as appropriate, the filing
or recordation of Perfection Documents, the establishment of control over items
of Collateral, and the taking of such other actions as may be necessary or
advisable in the determination of the Administrative Agent to create, enforce,
protect, perfect, or establish or maintain the priority of, the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral is sometimes referred to herein as “Perfection Action”.


Notwithstanding anything to the contrary herein, no Loan Party shall be required
to (i) record the Administrative Agent’s Lien on the certificate of title with
respect to any motor vehicles, trailers, mobile homes, manufactured homes, boats
or rolling stock that constitute Collateral to the extent any such Collateral
has a fair market value of less than $250,000, (ii) take any Perfection Action
with respect to letter of credit rights or commercial tort claims that
constitute Collateral, in either case to the extent any such Collateral is in an
individual amount of less than $1,000,000,





--------------------------------------------------------------------------------





(iii) take any Perfection Action with respect to real property that does not
have a fair market value in excess of $5,000,000, (iv) provide any Collateral
constituting indebtedness owing from a CFC, CFC Holdco or Prohibited Subsidiary
(to the extent a pledge of its indebtedness is prohibited by applicable Law) or
any Collateral with respect to which the grant of a security interest or Lien
therein would result in adverse Tax or regulatory consequences to the Company or
any Restricted Subsidiary, as determined in good faith by the Company and as
described to the Administrative Agent in reasonable detail upon its request or
(v) take any Perfection Action respect to any Collateral for which the cost of
perfecting security interest in such Collateral exceeds the practical benefit to
the Secured Parties as reasonably determined in good faith by the Administrative
Agent.


4.    Maintenance of Security Interest; Further Assurances.


(a)    Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable law, without the signature of the Grantor appearing
thereon) financing statements (including amendments thereto and initial
financing statements in lieu of continuation statements) or other Perfection
Documents (including copies thereof) showing such Grantor as “debtor” at such
time or times and in all filing offices as the Administrative Agent may from
time to time determine to be necessary or advisable to perfect or protect the
rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, any of which
Perfection Documents, at the Administrative Agent’s election, may describe the
Collateral as or including all assets of the Grantor. Each Grantor hereby
irrevocably ratifies and acknowledges the Administrative Agent’s authority to
have effected filings of Perfection Documents made by the Administrative Agent
prior to its Applicable Date.


(b)    With respect to any and all Collateral, each Grantor agrees to do and
cause to be done all things necessary to perfect, maintain the priority of and
keep in full force the security interest granted in favor of the Administrative
Agent for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all
reasonable and documented fees and expenses (including documentary stamp, excise
or intangibles taxes but limited, in the case of attorney’s fees, to the
reasonable and documented fees and expenses of one primary counsel to the
Administrative Agent and one local counsel and applicable regulatory counsel in
each jurisdiction) incurred in connection with the preparation, delivery, or
filing of any Perfection Document or the taking of any Perfection Action to
perfect, protect or enforce a security interest in Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
Permitted Liens. All amounts not so paid when due shall constitute additional
Secured Obligations and (in addition to other rights and remedies resulting from
such nonpayment) shall, upon the request of the Required Lenders, bear interest
from the date of demand until paid in full at the Default Rate.


(c)    Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Administrative Agent for the benefit of the Secured Parties.


5.    Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Collateral, including without limitation monies, checks, notes, drafts or any
other items of payment, each Grantor shall hold all such items of payment in
trust for the Administrative Agent for the benefit of the Secured Parties, and
as the property of the Administrative Agent for the benefit of the Secured
Parties, separate from the funds and other property of such Grantor, and no
later than the fifth Business Day following the receipt thereof, at the election
of the Administrative Agent, such Grantor shall cause such Collateral to be
forwarded to the Administrative Agent for its custody, possession and
disposition on behalf of the Secured Parties in accordance with the terms hereof
and of the other Loan Documents.


6.    Preservation and Protection of Collateral.


(a)    The Administrative Agent shall be under no duty or liability with respect
to the collection, protection or preservation of the Collateral, or otherwise.
Each Grantor shall be responsible for the safekeeping of its Collateral, and in
no event shall the Administrative Agent have any responsibility for (i) any loss
or damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or other Person in any way dealing with or handling such Collateral.


(b)    Each Grantor shall keep and maintain its tangible personal property
Collateral to the extent required under Section 6.06 of the Credit Agreement.


(c)    Each Grantor agrees (i) to pay when due all taxes, charges and
assessments against the Collateral in which it has any interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with the application of GAAP in the Audited
Financial Statements, and (ii) to cause to be terminated and released all Liens
(other than Permitted Liens) on the Collateral. Upon the failure of any Grantor
to so pay or contest such taxes, charges, or assessments, or cause such Liens to
be terminated, the Administrative Agent at its option may pay or contest any of
them or amounts relating thereto (the Administrative Agent having the sole right
to determine the legality or validity and the amount necessary to discharge





--------------------------------------------------------------------------------





such taxes, charges, Liens or assessments) but shall not have any obligation to
make any such payment or contest. All sums so disbursed by the Administrative
Agent, including all fees and expenses of counsel (to the extent such fees and
expenses are required to be reimbursed or paid by the Borrowers under the Credit
Agreement) (collectively, “Attorneys’ Costs”), court costs, expenses and other
charges related thereto, shall be payable on demand by the applicable Grantor to
the Administrative Agent and shall be additional Secured Obligations secured by
the Collateral, and any amounts not so paid on demand (in addition to other
rights and remedies resulting from such nonpayment) shall bear interest from the
date of demand until paid in full at the Default Rate.


7.    Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:


(a)    It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so. All sums so disbursed by the Administrative Agent, including
reasonable Attorneys’ Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Grantor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall, upon the request of the
Required Lenders, bear interest from the date of demand until paid in full at
the Default Rate.


(b)    It shall not (i) sell, assign, transfer, lease, license or otherwise
dispose of any of, or grant any option with respect to, the Collateral, except
as permitted under the Credit Agreement or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral except for the security
interests created by this Security Agreement and Permitted Liens.


(c)    It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Security Joinder Agreement applicable to it) and to
perform its terms, including the grant of the security interests in the
Collateral herein provided for.


(d)    No authorization, consent, approval or other action by, and no notice to
or filing with, any Governmental Authority or any other Person which has not
been given or obtained, as the case may be, is required either (i) for the grant
by such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Security Joinder
Agreement) by such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for action required by the Uniform Commercial Code to
perfect and exercise remedies with respect to the security interest conferred
hereunder.
(e)    No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Administrative Agent for the benefit of the
Secured Parties in connection with the security interests conferred hereunder.


(f)    Schedule 7(f) attached hereto contains true and complete information as
to each of the following: (i) the exact legal name of each Grantor as it appears
in its Organization Documents as of its Applicable Date and at any time during
the five (5) year period ending as of its Applicable Date (the “Covered
Period”), (ii) the jurisdiction of formation and form of organization of each
Grantor, and the identification number of such Grantor in its jurisdiction of
formation (if any) as of its Applicable Date and at any time during the Covered
Period, (iii) each address of the chief executive office of each Grantor as of
its Applicable Date and at any time during the Covered Period, (iv) all trade
names or trade styles used by such Grantor as of its Applicable Date and at any
time during the Covered Period, (v) the address of each owned or leased location
of such Grantor at which any tangible personal property Collateral (including
Account Records and Account Documents) having a value exceeding $500,000 is
located at its Applicable Date or has been located at any time during the
Covered Period, and (vi) with respect to each location described in clause (v)
that is leased by such Grantor, the name of the landlord thereof. No Grantor
shall change its name, change its jurisdiction of formation (whether by
reincorporation, merger or otherwise), change the location of its chief
executive office, or utilize any additional location where Account Records and
Account Documents may be located, except in each case upon giving not less than
thirty (30) days’ (or such other period as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent and
taking or causing to be taken at such Grantor’s expense all such Perfection
Action, including the delivery of such Perfection Documents, as may be
reasonably requested by the Administrative Agent to perfect or protect, or
maintain the perfection and priority of, the Lien of the Administrative Agent
for the benefit of the Secured Parties in Collateral contemplated hereunder.


(g)    No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of raw
materials or components or the delivery of inventory to customers, in each case
in the ordinary course of business) (other than Inventory or Equipment in
transit, Inventory or Equipment located at customer locations in connection with
completion of customer contracts in the ordinary course of business, Inventory
having a value of less than $500,000 in the aggregate for any single location,
or Equipment having a value of less than $500,000 in the aggregate for any
single location).







--------------------------------------------------------------------------------





(h)    No Account Records and Account Documents is or shall be located at any
location that is leased by such Grantor from any other Person, unless (x) such
location and lessor is set forth on Schedule 7(f) attached hereto or such
Grantor provides not less than thirty (30) days’ prior written notice thereof to
the Administrative Agent, (y) to the extent requested by the Administrative
Agent, such lessor acknowledges the Lien in favor of the Administrative Agent
for the benefit of the Secured Parties conferred hereunder and waives its
statutory and consensual liens and rights with respect to such Collateral in
form and substance acceptable to the Administrative Agent and delivered in
writing to the Administrative Agent prior to any Collateral being located at any
such location, and (z) the Grantor shall have caused at its expense to be
prepared and executed such additional Perfection Documents and to be taken such
other Perfection Action as the Administrative Agent may deem necessary or
advisable to carry out the transactions contemplated by this Security Agreement.


8.    Inspection. The Administrative Agent (by any of its officers, employees
and agents), on behalf of the Secured Parties, shall have the right upon prior
notice to an executive officer of any Grantor, and at any reasonable times
during such Grantor’s usual business hours, to inspect the Collateral, all
records related thereto (and to make extracts or copies from such records), and
the premises upon which any of the Collateral is located, to discuss such
Grantor’s affairs and finances with any Person (other than Persons obligated on
any Accounts (“Account Debtors”) except as expressly otherwise permitted in the
Loan Documents) and to verify with any Person other than (except as expressly
otherwise permitted in the Loan Documents) Account Debtors the amount, quality,
quantity, value and condition of, or any other matter relating to, the
Collateral and, if an Event of Default has occurred and is continuing, to
discuss such Grantor’s affairs and finances with such Grantor’s Account Debtors
and to verify the amount, quality, value and condition of, or any other matter
relating to, the Collateral with such Account Debtors.
    
9.    Specific Collateral.    


(a)    Accounts. With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that all records of its Accounts (“Account Records”) and copies of proof of
delivery and other documents relating to its Accounts so scheduled, including
without limitation repayment histories and present status reports (collectively,
“Account Documents”) are and shall at all times be located only at such
Grantor’s current chief executive office as set forth on Schedule 7(f) attached
hereto, such other locations as are specifically identified on Schedule 7(f)
attached hereto or as to which the Grantor has complied with Section 7(h)
hereof.


(b)    Inventory. With respect to its Inventory now existing and wheresoever
located, each Grantor represents, warrants and covenants to the Administrative
Agent for the benefit of the Secured Parties that all Inventory, other than
Inventory in transit, Inventory located at customer locations in connection with
completion of customer contracts in the ordinary course of business and
Inventory having a value of less than $500,000 in the aggregate for any single
location, is as of its Applicable Date located only at such Grantor’s locations
as set forth on Schedule 7(f) attached hereto.


(c)    Equipment.      With respect to its Equipment now existing and
wheresoever located, each Grantor represents, warrants and covenants to the
Administrative Agent for the benefit of the Secured Parties that:


(i)    The Grantors, as soon as reasonably practicable following a request
therefor by the Administrative Agent, shall deliver to the Administrative Agent
any and all evidence of ownership of any of the Equipment exceeding $25,000 in
value (including without limitation certificates of title and applications for
title).


(ii)    All Equipment, other than Equipment in transit, Equipment located at
customer locations in connection with completion of customer contracts in the
ordinary course of business and Equipment having a value of less than $250,000
in the aggregate for any single location, is as of its Applicable Date located
only at such Grantor’s locations as set forth on Schedule 7(f) attached hereto.


(d)    Supporting Obligations.      With respect to its Supporting Obligations
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Administrative Agent for
the benefit of the Secured Parties that:


(i)    Each Grantor shall upon the request of the Administrative Agent from time
to time following the occurrence and during the continuance of any Default or
Event of Default, deliver to the Administrative Agent the originals of all
documents evidencing or constituting Supporting Obligations, together with such
other documentation (executed as appropriate by the Grantor) and information as
may be necessary to enable the Administrative Agent to realize upon the
Supporting Obligations in accordance with their respective terms or transfer the
Supporting Obligations as may be permitted under the Loan Documents or by
applicable law.


(ii)    With respect to each letter of credit giving rise to Letter-of-Credit
Rights that has an aggregate stated amount available to be drawn in excess of
$1,000,000, each Grantor shall, at the request of the Administrative Agent cause
the issuer thereof to execute and deliver to the Administrative Agent a
Qualifying Control Agreement.
    
(iii)    With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $1,000,000, each Grantor shall, at the Administrative Agent’s
request upon and during the continuance of any Default or Event of Default,
deliver to the Administrative Agent a duly executed, undated transfer form in
blank sufficient in form and substance under the terms of the related letter of
credit to effect, upon completion and delivery to the letter of credit issuer
together with any required fee, the transfer of such letter of credit to the
transferee identified in such form. Each Grantor hereby expressly authorizes the
Administrative Agent following the occurrence and during the continuance of any
Event of Default





--------------------------------------------------------------------------------





to complete and tender each such transfer form as transferor in its own name or
in the name, place and stead of the Grantor in order to effect any such
transfer, either to the Administrative Agent or to another transferee, as the
case may be, in connection with any sale or other disposition of Collateral or
for any other purpose permitted under the Loan Documents or by applicable law.


(e)    Investment Property. With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:


(i)     Schedule 9(e) attached hereto contains a true and complete description
of (x) the name and address of each securities intermediary with which such
Grantor maintains a securities account in which Investment Property is or may at
any time be credited or maintained, and (y) all other Investment Property of
such Grantor.


(ii)    Except with the express prior written consent of the Administrative
Agent in each instance, all Investment Property shall be maintained at all times
in the form of (a) certificated securities, which certificates shall have been
delivered to the Administrative Agent together with duly executed undated stock
powers endorsed in blank pertaining thereto, or (b) security entitlements
credited to one or more securities accounts as to each of which the
Administrative Agent has received (1) copies of the account agreement between
the applicable securities intermediary and the Grantor and the most recent
statement of account pertaining to such securities account (each certified to be
true and correct by an officer of the Grantor) and (2) a Qualifying Control
Agreement from the applicable securities intermediary which remains in full
force and effect and as to which the Administrative Agent has not received any
notice of termination. Without limiting the generality of the foregoing, no
Grantor shall cause, suffer or permit any Investment Property to be credited to
or maintained in any securities account not listed on Schedule 9(e) attached
hereto except in each case upon giving not less than twenty (20) days’ (or such
other period as may be agreed to by the Administrative Agent) prior written
notice to the Administrative Agent and taking or causing to be taken at such
Grantor’s expense all such Perfection Action, including the delivery of such
Perfection Documents, as may be reasonably requested by the Administrative Agent
to perfect or protect, or maintain the perfection and priority of, the Lien of
the Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.


(iii)    All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder.
(iv)    So long as no Event of Default shall have occurred and be continuing,
the registration of Investment Property in the name of a Grantor as record and
beneficial owner shall not be changed and such Grantor shall be entitled to
exercise all voting and other rights and powers pertaining to Investment
Property for all purposes not inconsistent with the terms hereof or of any
Qualifying Control Agreement relating thereto.


(v)    Upon the occurrence and during the continuance of any Event of Default,
at the option of the Administrative Agent, all rights of the Grantors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to clause (iv) immediately above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to), at its
request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Grantor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Investment
Property upon the occurrence and during the continuance of any Default or Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Grantor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.
    
(f)    Deposit Accounts. With respect to its Deposit Accounts whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:


(i)     Schedule 9(f) attached hereto contains the name and address of each
depositary institution with which such Grantor maintains a Deposit Account.


(ii)    Except with the express prior written consent of the Administrative
Agent in each instance, all Deposit Accounts shall be maintained at all times
with depositary institutions as to which the Administrative Agent shall have
received a Qualifying Control Agreement (other than Deposit Accounts maintained
with Bank of America or the Specified Deposit Accounts). Without limiting the
generality of the foregoing, no Grantor shall cause, suffer or permit (x) any
deposit to be evidenced by a certificate of deposit unless such certificate of
deposit is a negotiable instrument and promptly upon receipt thereof such
certificate shall have been delivered to the Administrative Agent, together with
a duly executed undated assignment in blank affixed thereto, or (y) any Deposit
Account not listed on Schedule 9(f) attached hereto (other than Deposit Accounts
maintained with Bank of America) to be opened or maintained except in each case
upon giving not less than twenty (20) days’ (or such other period as may be
agreed to by the Administrative Agent) prior written notice to the
Administrative Agent and taking or causing to be taken at such Grantor’s expense
all such Perfection Action, including the delivery of such Perfection Documents,
as may be reasonably requested by the Administrative Agent to perfect or
protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.


(g)    Chattel Paper. With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:







--------------------------------------------------------------------------------





(i)    Each Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper evidencing an amount exceeding $250,000 (other
than electronic Chattel Paper and the electronic components of hybrid Chattel
Paper); provided, however, that (x) upon the request of the Administrative Agent
from time to time, such Grantor shall immediately deliver physical possession of
such Chattel Paper to the Administrative Agent or its designee, and (y) in the
event that there shall be created more than one original counterpart of any
physical document that alone or in conjunction with any other physical or
electronic document constitutes Chattel Paper, then such counterparts shall be
numbered consecutively starting with “1” and such Grantor shall retain the
counterpart numbered “1”.


(ii)    All counterparts of all tangible Chattel Paper (and the tangible
components of hybrid Chattel Paper) shall immediately upon the creation or
acquisition thereof by any Grantor be conspicuously legended as follows: “A
FIRST PRIORITY SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK
OF AMERICA, N.A., FOR ITSELF AND AS ADMINISTRATIVE AGENT FOR CERTAIN SECURED
PARTIES PURSUANT TO A SECURITY AGREEMENT DATED AS OF [AUGUST 22, 2011] For
Chattel Paper dated prior to the date of this Agreement [FEBRUARY 22, 2017] For
Chattel Paper dated on or after the date of this Agreement, AS AMENDED FROM TIME
TO TIME. NO SECURITY INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER PERSON MAY
BE CREATED BY THE TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL PAPER OR OF
ANY COUNTERPART HEREOF EXCEPT BY OR WITH THE CONSENT OF THE AFORESAID
ADMINISTRATIVE AGENT AS PROVIDED IN SUCH SECURITY AGREEMENT.” In the case of
electronic Chattel Paper (including the electronic components of hybrid Chattel
Paper), no Grantor shall create or acquire any such Chattel Paper unless, prior
to such acquisition or creation, it shall have taken such Perfection Action as
the Administrative Agent may require to perfect by control the security interest
of the Administrative Agent for the benefit of the Secured Parties in such
Collateral.


(iii)    Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any material provision of, or fail to exercise promptly and diligently
each material right or remedy conferred under or in connection with, any Chattel
Paper evidencing an amount exceeding $250,000, in any case in such a manner as
could reasonably be expected to materially adversely affect the value of
affected Chattel Paper as collateral.


(h)    Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that each Grantor shall (i) maintain at all times, and furnish
to the Administrative Agent at the Administrative Agent’s reasonable request, a
current list identifying in reasonable detail Instruments of which such Grantor
is the payee or holder and having a face amount payable in excess of $250,000,
but, other than during the continuance of an Event of Default, not more than
once per fiscal year, and (ii) upon the reasonable request of the Administrative
Agent, deliver to the Administrative Agent the originals of all such
Instruments, together with duly executed undated endorsements in blank affixed
thereto and such other documentation and information as may be reasonably
necessary to enable the Administrative Agent to realize upon the Instruments in
accordance with their respective terms or transfer the Instruments as may be
permitted under the Loan Documents or by applicable law.


(i)    Commercial Tort Claims. With respect to its Commercial Tort Claims
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Administrative Agent for
the benefit of the Secured Parties that:


(i)    Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have been
identified by a Grantor as of its Applicable Date, and as to which the Grantor
believes in good faith there exists the possibility of recovery (including by
way of settlement) of monetary relief in excess of $1,000,000 (“Grantor
Claims”). Each Grantor shall furnish to the Administrative Agent upon its
reasonable request but, other than during the continuance of an Event of
Default, not more than once per fiscal year, a list of all Grantor Claims that
are not then described on Schedule 9(i) attached hereto and stating that each of
such additional Grantor Claims shall be deemed added to such Schedule 9(i) and
shall constitute a Commercial Tort Claim, a Grantor Claim, and additional
Collateral hereunder, and (y) summarizing the status or disposition of any
Grantor Claims that have been settled, or have been made the subject of any
binding mediation, judicial or arbitral proceeding, or any judicial or arbitral
order on the merits, or that have been abandoned. With respect to each such
additional Grantor Claim, such Grantor Claim shall be and become part of the
Collateral hereunder from the date such claim is identified to the
Administrative Agent as provided above without further action, and (ii) the
Administrative Agent is hereby authorized at the expense of the applicable
Grantor to execute and file such additional financing statements or amendments
to previously filed financing statements, and take such other action as it may
deem reasonably necessary or advisable, to perfect the Lien on such additional
Grantor Claims conferred hereunder, and the Grantor shall, if required by
applicable law or otherwise at the reasonable request of the Administrative
Agent, execute and deliver such Perfection Documents and take such other
Perfection Action as the Administrative Agent may reasonably determine to be
necessary or advisable to perfect or protect the Lien of the Administrative
Agent for the benefit of the Secured Parties in such additional Grantor Claims
conferred hereunder.


10.    Casualty and Liability Insurance Required.


(a)    Each Grantor will maintain insurance with respect to the Collateral to
the extent required under Section 6.07 of the Credit Agreement.


(b)    Each insurance policy obtained in satisfaction of the requirements of
Section 10(a):







--------------------------------------------------------------------------------





(i)    shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Administrative Agent, except for non-payment of premium,
as to which such policies shall provide for at least ten (10) days’ prior
written notice to the Administrative Agent;


(ii)    without limiting the generality of the foregoing, all insurance policies
where applicable under Section 10(a)(i) carried on the Collateral shall name the
Administrative Agent, for the benefit of the Secured Parties, as loss payee and
the Administrative Agent and Secured Parties as parties insured thereunder in
respect of any claim for payment.


(c)    Prior to expiration of any such policy, such Grantor shall furnish the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the policy or certificate has been renewed or replaced or is no longer required
by this Security Agreement.


(d)    Each Grantor hereby makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent), for the benefit of the Secured Parties, as such Grantor’s true and
lawful attorney (and agent-in-fact) for the purpose of making, settling and
adjusting claims under such policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item or payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect to such policies of insurance, which appointment is
coupled with an interest and is irrevocable; provided, however, that the powers
pursuant to such appointment shall be exercisable only upon the occurrence and
during the continuation of an Event of Default.


(e)    In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the
Administrative Agent may (but shall be under no obligation to), without waiving
or releasing any Secured Obligation or Default or Event of Default by such
Grantor hereunder, contract for the required policies of insurance and pay the
premiums on the same or make any required repairs, renewals and replacements;
and all sums so disbursed by Administrative Agent, including reasonable
Attorneys’ Costs, court costs, expenses and other charges related thereto, shall
be payable on demand by such Grantor to the Administrative Agent, shall be
additional Secured Obligations secured by the Collateral, and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.


(f)    The provisions contained in this Security Agreement pertaining to
insurance shall be cumulative with any additional provisions imposing additional
insurance requirements with respect to the Collateral or any other property on
which a Lien is conferred under any Collateral Document.


11.    Rights and Remedies Upon Event of Default. Upon and during the
continuance of an Event of Default, the Administrative Agent shall have the
following rights and remedies on behalf of the Secured Parties in addition to
any rights and remedies set forth elsewhere in this Security Agreement or the
other Loan Documents, all of which may be exercised with or, if allowed by law,
without notice to a Grantor:


(a)    All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;


(b)    The right to foreclose the Liens and security interests created under
this Security Agreement by any available judicial procedure or without judicial
process;


(c)    The right to (i) enter upon the premises of a Grantor through self-help
and without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral,
(ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, and (iii) notify any or all Persons party to a Qualifying
Control Agreement or who otherwise have possession of or control over any
Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;


(d)    The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto; (iii)
discharge and release all or any Payment Collateral; (iv) take control, in any
manner, of any item of payment or proceeds referred to in Section 5 above; (v)
prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive such Grantor’s mail, including notifying the post office authorities to
change the address for delivery of such Grantor’s mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate; (x)





--------------------------------------------------------------------------------





notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Administrative Agent for
the benefit of the Secured Parties and that Administrative Agent has a security
interest therein for the benefit of the Secured Parties (provided that the
Administrative Agent may at any time give such notice to an Account Debtor that
is a department, agency or authority of the United States government); each
Grantor hereby agrees that any such notice, in the Administrative Agent’s sole
discretion, may (but need not) be sent on such Grantor’s stationery, in which
event such Grantor shall co-sign such notice with the Administrative Agent if
requested to do so by the Administrative Agent; and (xi) do all acts and things
and execute all documents necessary, in Administrative Agent’s sole discretion,
to collect the Payment Collateral; and


(e)    The right to sell all or any Collateral in its then existing condition,
or after any further manufacturing or processing thereof, at such time or times,
at public or private sale or sales, with such notice as may be required by law,
in lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable. The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person. The Administrative Agent
for the benefit of the Secured Parties is hereby granted an irrevocable fully
paid license or other right (including each Grantor’s rights under any license
or any franchise agreement), each of which shall remain in full force and effect
until the Facility Termination Date, to use, without charge, each of the labels,
patents, copyrights, names, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature owned or licensed by any
Grantor, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral. If any of the Collateral shall
require repairs, maintenance, preparation or the like, or is in process or other
unfinished state, the Administrative Agent shall have the right, but shall not
be obligated, to perform such repairs, maintenance, preparation, processing or
completion of manufacturing for the purpose of putting the same in such saleable
form as the Administrative Agent shall deem appropriate, but the Administrative
Agent shall have the right to sell or dispose of the Collateral without such
processing and no Grantor shall have any claim against the Administrative Agent
for the value that may have been added to such Collateral with such processing.
In addition, each Grantor agrees that in the event notice is necessary under
applicable law, written notice mailed to such Grantor in the manner specified
herein ten (10) days prior to the date of public sale of any of the Collateral
or prior to the date after which any private sale or other disposition of the
Collateral will be made shall constitute commercially reasonable notice to such
Grantor. All notice is hereby waived with respect to any of the Collateral which
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. The Administrative Agent may purchase all or any part of the
Collateral at public or, if permitted by law, private sale, free from any right
of redemption which is hereby expressly waived by such Grantor and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.


The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of Section
8.03 of the Credit Agreement. Each Grantor shall be liable to the Administrative
Agent, for the benefit of the Secured Parties, and shall pay to the
Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.


12.    Attorney-in-Fact. Each Grantor hereby appoints the Administrative Agent
as the Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Security Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right and power


(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;


(b)    to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;


(c)    to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations;


(d)    to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and


(e)    to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto.


13.    Reinstatement. The granting of a security interest in the Collateral and
the other provisions hereof shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance





--------------------------------------------------------------------------------





claim, whether upon the insolvency, bankruptcy or reorganization of any Grantor
or any other Loan Party or otherwise, all as though such payment had not been
made. The provisions of this Section 13 shall survive repayment of all of the
Secured Obligations and the termination or expiration of this Security Agreement
in any manner, including but not limited to termination upon occurrence of the
Facility Termination Date.


14.    Certain Waivers by the Grantors. Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (x) proceed against any Person or
entity, including without limitation any Loan Party, (y) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or (z)
pursue any other remedy in its power; (b) any defense arising by reason of any
disability or other defense of any other Person, or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
until 93 days immediately following the Facility Termination Date or such other
period as may be agreed to in writing by the Administrative Agent, any right of
subrogation, and (d) any right to enforce any remedy which any Secured Party or
any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties. Each Grantor authorizes each
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (i) take
and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (ii) apply such Collateral or other security and direct the
order or manner of sale thereof as such Secured Party or obligee in its
discretion may determine.


The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.


15.    Continued Powers. Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.


16.    Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Security Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any other Loan Document or by virtue of any statute
or rule of law. Any forbearance or failure or delay by the Administrative Agent
in exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.


17.    Anti-Marshaling Provisions. The right is hereby given by each Grantor to
the Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Grantor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this
Security Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any other Loan Document.
18.    Entire Agreement. This Security Agreement and each Security Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as contained in the Loan
Documents. The express terms hereof and of the Security Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof. Neither this Security
Agreement nor any Security Joinder Agreement may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in a manner
other than as provided in the Credit Agreement.


19.    Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.


20.    Binding Agreement; Assignment. This Security Agreement and each Security
Joinder Agreement, and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto, and to
their respective successors and assigns, except that no Grantor shall be
permitted to assign this Security Agreement, any Security Joinder Agreement or
any interest herein or therein or, except as expressly permitted herein or in
the Credit Agreement, in the Collateral or any part thereof or interest therein.
Without limiting the generality of the foregoing sentence of this Section 20,
any Lender may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon





--------------------------------------------------------------------------------





become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, subject however, to the provisions of the Credit Agreement,
including Article IX thereof (concerning the Administrative Agent) and Section
10.06 thereof (concerning assignments and participations). All references herein
to the Administrative Agent and to the Secured Parties shall include any
successor thereof or permitted assignee, and any other obligees from time to
time of the Secured Obligations.


21.    Secured Cash Management Agreements; Secured Hedging Agreements; Secured
Permitted Standalone Letters of Credit. No Secured Party (other than the
Administrative Agent) that obtains the benefit of this Security Agreement shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
or the L/C Issuer and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Security
Agreement to the contrary, the Administrative Agent shall only be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, the Secured Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements or Secured Permitted Standalone Letters of
Credit to the extent the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as it may request,
from the applicable Cash Management Bank, Hedge Bank or PSLOC Bank, as the case
may be. Each Secured Party not a party to the Credit Agreement that obtains the
benefit of this Security Agreement shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.


22.    Severability. If any provision of this Security Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Security Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


23.    Counterparts. This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 23, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Security Agreement.


24.    Termination. Subject to the provisions of Section 13, this Security
Agreement and each Security Joinder Agreement, and all obligations of the
Grantors hereunder (excluding those obligations and liabilities that expressly
survive such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date. Upon such
termination of this Security Agreement, the Administrative Agent shall, at the
request and sole expense of the Grantors, promptly deliver to the Grantors such
termination statements and take such further actions as the Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder.


25.    Notices. Any notice required or permitted hereunder or under any
Subsidiary Guaranty Joinder Agreement shall be given, (a) with respect to each
Grantor, at the address of the Company indicated in Schedule 10.02 of the Credit
Agreement and (b) with respect to the Administrative Agent or any other Secured
Party, at the Administrative Agent’s address indicated in Schedule 10.02 of the
Credit Agreement. All such addresses may be modified, and all such notices shall
be given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.


26.    Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Security Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned to the Administrative Agent for the benefit of the
Secured Parties all Collateral in which it has at its Applicable Date or
thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Security Agreement shall be deemed to include such Person as a Grantor
hereunder. Each Security Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Security Joinder Agreement
and its property. Each of the applicable Schedules attached hereto shall be
deemed amended and supplemented without further action by such information
reflected on the Supplemental Schedules.


27.    Rules of Interpretation. The rules of interpretation contained in Section
1.03 of the Credit Agreement shall be applicable to this Security Agreement and
each Security Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.


28.    Governing Law; Jurisdiction; Etc.


(a)    THIS SECURITY AGREEMENT AND EACH SECURITY JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.







--------------------------------------------------------------------------------





(b)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY SECURITY JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR
ANY SECURITY JOINDER AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(c)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 25. NOTHING IN THIS SECURITY AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.


29.    Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


[Signature pages follow]


    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.


GRANTORS:


MASTEC, INC.
MASTEC NORTH AMERICA, INC.


By: /s/ George Pita    
Name: George Pita
Title: Executive Vice President, Chief Financial
Officer and Principal Accounting Officer




Bottom Line Services, LLC


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: Investor Manager




EC SOURCE Services, LLC
MasTec Network Solutions, LLC
T&D Power, Inc.


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: Executive Vice President




EC SOURCE Aviation, LLC


By: EC Source Services, LLC, the Sole Member


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: Executive Vice President




Energy Erectors, Inc.
Energy Environmental Group, InC.
MasTec ETS Service Company, LLC
MasTec Network Solutions, Inc.
MasTec Residential Services, LLC
MP Drilling Holdings, LLC
POWER PARTNERS MASTEC, INC.
Power Partners MasTec, LLC
Three Phase Acquisition Corp.
Three Phase Line Construction, Inc.
Wanzek Construction, Inc.
WesTower Communications, LLC


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: President




GO GREEN Services, LLC


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: Initial Manager













--------------------------------------------------------------------------------





Precision Acquisition, LLC


By: MasTec, Inc., the Sole Member


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: Chief Operating Officer




MasTec POWER CORP.
MasTec Renewables Construction Company, Inc.
Pretec Directional Drilling, LLC
Pumpco, Inc.


By:    
Name: Robert E. Apple
Title: Vice President




Precision Pipeline LLC
Precision Transport Company, LLC


By: /s/ Steve Rooney    
Name: Steve Rooney
Title: President




MasTec Wireless Services, LLC


By: /s/ George Pita    
Name: George Pita
Title: Executive Vice President
            
                    









--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative
Agent




By: /s/ Angela Larkin                            
Name: Angela Larkin                                
Title: Assistant Vice President    







--------------------------------------------------------------------------------






SCHEDULE 7(f)


Grantor Information
Grantor
Jurisdiction of Formation
Address of
Chief Executive Officer
Collateral Location
Name of Owner of Collateral Location
Relationship of Collateral Location Owner to Grantor
MasTec, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
800 and 806 DOUGLAS RD Coral
Gables, FL 33134
Transwestern Douglas Entrance, LLC
Landlord
MasTec, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
San Marco Drive New Port Richey, FL
MasTec, Inc.
Same
MasTec, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
100 NE 80th Terrace Miami, FL 33138
Miami Data Vault
Landlord
MasTec, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
375 Riverside Parkway, Ste 100 Lithia
Springs, GA 30122
Miami Data Vault
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6446 S KENTON ST UNIT 100
Centennial, CO 80111
ARAPAHOE SCII BUILDING
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1200 US South 27 Avon Park, FL 33825
Kim Shaw
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
15314 Citrus Country Drive Dade City, FL 33523
JDR Properties of Pasco Inc. DBA Dade City Business Center
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3315 SW 13th Avenue Fort Lauderdale, FL 33315
Shaefer Industries Inc.
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
12601 Westlinks Drive, Unit 1 & Part of 2 Fort Myers, FL 33913
Cambridge Associates of SW Florida LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1150 Bell Avenue Ft. Pierce, FL 34982
Taylor Investment Group Inc.
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6735 NW 18th Drive, Suite 4
Gainesville, FL 32653
Wilcox & Croft LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4801 Executive Park Court, Bldg. 200
Jacksonville, FL 32216
Liberty Property Limited Partnerships
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
10400 NW 37 TERRACE Miami
(Doral), FL 33147
HMS DISTRIBUTORS INC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
12400 SW 134th Ct. Unit 10-11 Miami (Kendall), FL 33186
Seagis CPK c/o The Easton Group
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1883 NW 58 Lane Ocala, FL 34475
SOUTHERN CYPRESS PROPERTIES, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
260 Hunt Park Cove Longwood, FL 32750
Dunhill Invenstments Inc
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2604 Tampa East Blvd Tampa, FL 33619
Mark 60 TE LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
7830 Byron Dr. Suite 14 Riviera Beach, FL 33404
RREEF AMERICA REIT II CORP. S
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
West Commerce Park, 3711 Benchmark Dr Augusta, GA 30909
BENCHMARK SEAT LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
741 HARRY McCARTY RD,BLDG
600 Bethlehem, GA 30620
CSW MANAGEMENT GROUP, LLP
Landlord






--------------------------------------------------------------------------------





MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
610 INDUSTRIAL BLVD Cleveland, GA 30529
JHJ DEVELOPMENT LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4051 Southmeadow Parkway College Park, GA 30349
FIRST INDUSTRIAL LP
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2150 Boggs Road, Bldg 600 Suite 600
Duluth, GA 30096
Manulife Financial Corp.
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1535 Lynah AVE unit 110,111,112,113
Garden City, GA 31408
JSR PROPERTIES LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
908 Ulrich Ave. Louisville, KY 40219
DeLor Ltd I, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
34 Rosscraggon Rd Asheville, NC 28803
F.I Realty
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
9800-C Twin Lakes Parkway Suite C & D Charlotte, NC 28269
9800 Twin Lakes LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
512 Industrial Avenue Greensboro, NC 27406
Standard Industrial Maintenance Co
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
200C Kale Road New Bern, NC 28573
Brinco LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
540 Pylon Drive Raleigh, NC 27606
Shocco Creek LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3857 Hwy. 421 North Wilmington, NC
28401
MasTec North America, Inc.
Same
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Unit A of 1516 F Avenue SE Hickory, NC 28602
Robert Yount, FLP
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
825 A US Hwy Hickory, NC 28602
THE DOCK YARD SELF STORAGE
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
520 Airport Road, NW Suite A-2 Albuquerque, NM 87121
Grady West LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1975 San Juan Blvd. Farmington, NM 87401
Davis Properties
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
710-B Buckner Road Columbia, SC 29203
Pucci Commercial Properties, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
108 E Bobby Gerald Parkway Marion, SC 29571
James Carroll Grice
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
141 County Manor Road Piedmont, SC 29673
Upstate Property Rentals
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1060 Drop Off Drive Summerville, SC 29483
Gresco Investments LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1900 Brookside Lane Kingsport, TN 37660
Jonathan Todd Pierce
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6103 Techni Center Dr Ste A Austin, TX 78721
Central Distributors
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3597 Hwy 83/84 Tuscola, TX 79562
Providence Supply
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1725 Gooseneck Drive, Unit B Bryan, TX 77806
Highland Interest Inc.
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1322 Crestside Coppell, TX 75019
Equitable Property Management Group Inc
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4317 Agnes Corpus Christi, TX 78408
Engel Loeb Properties, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
10248 Miller Road Dallas, TX 75238
LIT Industrial Texas Limited Partnership
Landlord






--------------------------------------------------------------------------------





MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
11220 Rojas Drive, Suites B1 - B3 El Paso, TX 79935
Francis Properties I Limited
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
7613 Pebble Drive, Bldg 22 Fort Worth, TX 76118
Riverbend Properties
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1300 Forum Way S. Fort Worth, TX 75211
1300 Forum Partnership
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
9302 W. EXP 83 UNIT B2 Harlingen, TX 78552
Weldon Dunn Homes & Zams Club LTD
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
7624 & 7630 Reindeer Trail San
Antonio, TX 78238
LVP 7402 REINDEER LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
5819 N Highway 6 Unit 9 & 10 Waco,
TX 76712
SPRING VALLEY VILLAGE, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
11056 Air Park Road Ashland, VA 23005
Harrison and Bates
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3680 Centerview Drive Chantilly, VA 20151
Germane Systems, LC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1445 Miller Store Rd Virginia Beach, VA 23455
Airport West LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
5550 Winchester Avenue Martinsburg, WV 25401
Berkeley Business Park Associates LC
Landlord
MasTec Residential Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2440 W Broadway Rd #102 Phoenix,
AZ 85016
BROADWAY 101 VENTURE LLC
Landlord
MasTec Residential Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6446 S KENTON ST UNIT 100
Centennial, CO 80111
ARAPAHOE SCII BUILDING
Landlord
MasTec Residential Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
17516 MURPHY PARKWAY Lathrop, CA 95330
SAN JOAQUIN DEVELOPERS, LLC
Landlord
MasTec Residential Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2700 ST SOUTH & 3600 ST WEST
BLDG C SUITES H& I Salt Lake City, UT
LAKECREST BUSINESS CENTER
Landlord
MasTec Residential Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3068 E SUNSET RD UNITS 6/7 Las
Vegas, NV 89120
Berkadia Commercial Mortgage
Landlord
MasTec Residential Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
260 Hunt Park Cove Longwood, FL
Dunhill Invenstments Inc
Landlord
 
 
1200, Coral Gables, FL 33134
32750
 
 
MasTec Residential Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3680 Centerview Drive Chantilly, VA 20151
Germane Systems, LC
Landlord
MasTec Residential Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
806 Douglas Road Coral Gables, FL 33114
Transwestern Douglas Entrance, LLC
Landlord
MasTec Residential Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2150 Boggs Road Duluth, GA 30096
Manulife Financial Corp.
Landlord
MasTec Residential Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1322 Crestside Coppell, TX 75019
Equitable Property Management Group Inc
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
30 C Ozick Drive Durham, CT 6422
J&T Route 68 Property Management
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
87 Carando Drive Springfield, MA 01104
Grant Realty Company
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
13 Commerce Drive Ballston Spa, NY 12020
Harold R. Schultz
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
5 Marway Circle Gates, NY 14624
Heritage Management company, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
5225 Southwestern Blvd. Hamburg, NY 14075
Liberatore Management Group
Landlord






--------------------------------------------------------------------------------





MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
129 Brown Street Johnson City, NY 13790
Edward Suer
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
129 Brown Street Johnson City, NY 13790
Edward Suer
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3421 Olean Rd. Hinsdale, NY 14761
Hall Realty
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
165 Stone Castle Road Rock Tavern, NY 12575
JEMP Management
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4025 Edison Ave. Ft. Myers, FL 33916
MasTec North America, Inc
Same
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3570 Enterprise Ave Naples, FL 34104
Enterprise Group LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3151 Cooper St Unit 8 & 9 Punta
Gorda, FL 33950
Thomas V Maloney
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3151 Cooper St Unit 11 Punta Gorda, FL 33950
TNJP Inc
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3151 Cooper St Unit 10 Punta Gorda, FL 33950
Direct Wholesalers
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3151 Cooper St Unit 7 Punta Gorda, FL 33950
Lindsey Harrington
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1107 Memoria Dr Avon Park, FL 33825
James Cobb
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1113 Memorial Dr Avon Park, FL 33825
James Cobb
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
125 Commerce Way Sanford, FL 32771
MasTec North America, Inc
Same
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1819 Totten Road Ft. Pierce, FL 34947
MasTec North America, Inc
Same
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
13790-F 49th St North Clearwater, FL 33762
Allstate Business Centers, Inc
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
170 Hwy 35 South Batesville, MS
38606
Margaret Vance O'Keefe
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2023 S. Veterans Blvd. Tupelo, MS 38804
Deviney Construction Company
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
5105 Sniders Hwy Waltersboro, SC 29488
Jerrold Cohen
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2565 N Williambsburg Count Hwy Cades, SC 29518
H.Donald Martin
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
14740 NW 22nd Ct. Opa Locka, FL 33054
MasTec North America, Inc
Same
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1695 NW 110th Ave Miami, FL 33172
1695 LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
10441 SW 187th St Miami, FL 33157
MasTec North America, Inc
Same
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
10441 SW 187th St Miami, FL 33157
Irma Mas
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
26731 State Rd 4A Ramrod Key, FL 33042
Boundary LTD
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2801 SW 46th Ave Ft Lauderdale, FL 33314
MasTec North America, Inc
Same
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2801 SW 46th Ave. Ft. Lauderdale, FL 33314
MasTec North America, Inc
Same






--------------------------------------------------------------------------------





MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
800 Hwy 52 By pass E. LaFayette, TN 37083
Jerry Brooks
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
115 Patritots Trail, Hinesville Hinesville
, GA 31310
Coastal Communications D/B/A Centurylink
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
11525 State Road 97 Farmington, KY
42040
Brian T Stedelin
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
17385 Forest Blvd. N. Hugo, MN 55038
Lessard-Nyren Leasing
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
17385 Forest Blvd. N. Hugo, MN 55038
Lessard-Nyren Leasing
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
17415 Forest Blvd North Hugo, MN 55038
Lessard-Nyren Leasing
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2129 US Hwy 150 N Wataga, IL 61488
MCS Real Estate, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1125 N High St Carlinville, IL 62626
Leslie Hays
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
100 HCR 4415 Grandview, TX 76050
Alan and Robyn Roberts
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
8893 S FM 730 Boyd, TX 76023
Alan and Robyn Roberts
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
8893 S FM 730 Boyd, TX 76023
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
8893 S FM 730 Boyd, TX 76023
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
8893 S FM 730 Boyd, TX 76023
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6612 W Hwy 67 Cleburne, TX
Alan and Robyn Roberts
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1209 S. Main Street Giddings, TX 78942
Alan and Robyn Roberts
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1209 S. Main Street Giddings, TX 78942
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1209 S. Main Street Giddings, TX 78942
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1209 S. Main Street Giddings, TX 78942
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1209 S. Main Street Giddings, TX 78942
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1209 S. Main Street Giddings, TX 78942
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1209 S. Main Street Giddings, TX 78942
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1209 S. Main Street Giddings, TX 78942
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1209 S. Main Street Giddings, TX 78942
 
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1012 US Hwy 77A Yoakum, TX 77995
Roberts Ranch & Investments, LLC
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1012 US Hwy 77A Yoakum, TX 77995
Roberts Ranch & Investments, LLC
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1012 US Hwy 77A Yoakum, TX 77995
Roberts Ranch & Investments, LLC
Landlord






--------------------------------------------------------------------------------





Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1012 US Hwy 77A Yoakum, TX 77995
Roberts Ranch & Investments, LLC
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2435 N Hwy 59 Freer, TX 78357
John Nixon, Troy Wayne Tiner, and Troy Lee Townsend
Landlord
Pumpco, Inc.
Texas
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
13031 FM 2546 El Campo, TX 77437
David Allgayer
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3314 56th St Eau Claire, WI 54703
Precision Land Company
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6 Rt 14 N Troy, PA 16947
Cummings Lumber
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Alparon Park Troy, PA 16947
Alparon Community Park
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
15579 Rte 14, Troy PA Troy, PA 16947
Troy Veterinary Clinic
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Daniel Zenker Drive Big Flats, PA 14814
Glenn Farr
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3107 Desert Gem Rd Winnemucca, NV 89801
Transwood Carriers Inc
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
33 Comac Loop Ronkonkoma, NY 11779
Long Island Fixed Group, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
60 Railroad Place, Suite 501 Saratoga
Springs, NY 12866
Railroad Place Partners, LP
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6500 Joy Road Syracuse, NY 13057
Olivia Holding, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1015 Saw Mill River Road Yonkers, NY 10710
Greystone Holding Corporation
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1505 East Lackawanna Olyphant, PA 18447
Sean A. Rist
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
568 White Springs Road Mifflinburg, PA 17844
Benjamin Reeder
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
24 Minnesota Ave Warwick, RI 2888
Wildfield Properties, LLC
Landlord
Optima Network Services, Inc.
California
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4590 Eucalyptus Ave. Unit C and B Chino, CA 91710
Teachers Insurance and Annuity Assoc. of America
Landlord
Optima Network Services, Inc.
California
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2645 Hamilton Place Gilbert, AZ 85233
JR Elliot Commerce Park #1, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
208 West Railroad Ave, Suite B Bay Minette, AL 36507
FileSafe, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
5511 Highway 280 East Ste 310 & 322
Birmingham, AL 35242
Brentwood Properties
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2441 Unit C Wall Street Milbrook, AL 36054
Newport LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1090 Holland Drive Unit 1 Boca Raton, FL 33487
Laird West LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
7221 E MLK Blvd Tampa, FL 33619
MasTec Utilities Service Group
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2801 SW 46 Ave Fort Lauderdale, FL 33314
MasTec Utilities Service Group
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
531 Old Highway 49 S. Bldg Richland, MS 39218
MJ Investments
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
307 Walker Circle Richland, MS 39218
MJ Investments
Landlord






--------------------------------------------------------------------------------





MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
106-B White Oak Lane Lexington, SC 29073
ENTRON ENTERPRISES PARTNERSHIP
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3144 Stage Post Drive Bartlett, TN 38133
BARTLETT LOGISTICS ONE
, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1343 Columbia Dr. #415 Richardson,
TX 75081
CHARTER ARAPAHO LP
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1937 Barton Park Rd, Suite 3701, 3702,
3514, 3516 Auburndale, FL 33823
Barton Commercial Park
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1450 Peeples Street Suites A and B Columbia, SC 29203
MasTec North America, Inc
Same
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2859 Paces Ferry Road Atlanta, GA 30339
Parmenter Realty Partners
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
814 President Ave. Tupelo, MS 38801
Evelyn Cameron/ Clarence Cameron
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4200 Church Street, Suite 1054 Sanford,
FL 32771
COP-Monroe North
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3126 John P.Curci Dr. Pembroke Park, FL 33009
Park 25 Copr.
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4701 S.W. 45th Street, Building 12-28
& 30 Davie, FL 33314
Griffin Commerce Center/Versatile
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4701 S.W. 45th Street, Building 13-6 & 8 Davie, FL 33314
Griffin Commerce Center/Versatile
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
14801 Willard Rd. Suite 500 Chantilly,
VA 20151
APA Properties
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
10990 Richardson Rd Ashland, VA 23005
CPR Richmond LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4142 Melrose Ave NW, Suites 21,10,9A Roanoke, VA 24017
Roanoke-Salem Business Center
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1247 Enterprise Court Corona, CA 92882
Active Transit, Inc.
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
7018 Braddock Mews Road Springfield, VA 22151
CPR Richmond LLC
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6644 E Thomas Rd Suite 101 Mesa, AZ 85215
ECSD, LLC
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6644 E Thomas Rd Suite 103 Mesa, AZ 85215
ECSD, LLC
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4143 E Quartz Circle Suite 201 Mesa, AZ 85215
ECSD, LLC
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
16055 Space Center Blvd., Suite 180
Houston, TX 77062
Parfinco
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4001 Hwy 90 West Del Rio, TX 78840
Janita Hinds
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Staging Area County Road 407 Ozona, TX 76943
Jim O'Bryan
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
806 1/2 12th Street Ozona, TX 76943
I,K&C, LLC
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Staging Area South of County Rd. 107 Ozona, TX 78643
Don Freeman
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
598 State Hwy 163 Ozona, TX 76943
Sharon Bullard
Landlord






--------------------------------------------------------------------------------





EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
128 Hwy 163 South Ozona, TX 76943
Sharon Bullard
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Sleepy Hollow Ranch Ozona, TX 76943
Bill Carson
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
5487 W. Axel Park Rd West Jordan, UT 84101
B3 Investments LLC
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
41 lane 2 1/2 Frannie, WY 82423
Justin Campbell
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4143 E Quartz Circle Suite 104 Mesa, AZ 85215
ECSD, LLC
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4144 E Quartz Circle Suite 106 Mesa, AZ 85215
ECSD, LLC
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6644 E Thomas Rd Suite 201 Mesa, AZ 85215
ECSD, LLC
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6644 E Thomas Rd Suite 203 Mesa, AZ 85215
ECSD, LLC
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
9731 S. Hawley Park Road West Jordan, UT 84088
TLC RV storage
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
830 S. 1050 W. #C102 Tooele, UT
84074
Settlement Canyon Apts
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
830 S. 1050 W. #C201 Tooele, UT
84074
Settlement Canyon Apts
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2593 S. 5th Ave. Oroville, CA 95965
Shifflet Bros
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
725 Central House Rd Oroville, CA 95965
Dick Teesdale
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2560 Pacific Avenue Trowbridge, CA 95659
County of Sutter
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2593 S. 5th Ave. Oroville, CA 95965
William Scotsman
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
328 North Highway 36 Tooele, UT
84074
William Scotsman
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
328 North Highway 36 Tooele, UT
84074
Sprung Structures
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1034 E 300 Street Salt Lake City, UT 84102
Sean and Christine Harns
Landlord
EC Source Services, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
830 S. 1050 W. #C102 Tooele, UT
84074
Settlement Canyon Apts
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6000 Wilkinson Blvd Belmont, NC 28012
TKW Holdings, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
5938 Wilkinson Blvd Belmont, NC 28012
TKW Holdings, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
111 Hubbard St. Belmont, NC 28012
TKW Holdings, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6016 Wilkinson Blvd Belmont, NC 28012
Eddie Belk
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
308A West Main St Clayton, NC 27520
Whiz Kids
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3224 Cedar Creek Rd Fayetteville, NC 28312
Commercial Merchandise
Landlord






--------------------------------------------------------------------------------





MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4752 Platt Springs Rd Columbia, SC 28312
Midnight Call
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4200 Church Street, Suite 1060 & 1054
Sanford, FL 32771
COP-Monroe North
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6325 Wilkinson Blvd Belmont, NC 28012
Dickson II & III
Landlord
Nsoro MasTec, LLC
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3100 Tollview Drive Rolling Meadows, IL 60008 Rolling Meadows, IL 6008
VK 3100, LLC
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1309 Oddfellow Rd Ft. Walton Beach, FL 32548
All-Wright Mini Storage
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1890 D2 N. Tamiami Trail N. Ft. Myers, FL 33903
Blava Inc.
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
112 Barwick Lane Danville, WV 25053
Douglas Harless
Landlord
MasTec North America, Inc.
Florida
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4361 US Route 60 Ste 141 Huntington,
WV 25705
Eastern Heights Shopping Center
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4270 State Rt 11 Hop Bottom, PA 18824
Barlow Flagstone, Susan Barlow
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
P.O. Box 792 Waynesburg, PA 15370
The Lamar Prospect
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Fmr Schepps Cheese Plt, Lemon Twnshp, Wymong County, PA Tunkhannock, P
Aldovin Farm Services
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Fmr Schepps Cheese Plt, Lemon
Twnshp, Wymong County, PA Tunkhannock, P
Aldovin Farm Services
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
N side of Hwy 220 Bedford, PA 15522
M.C. Houseworth Lumber Company Inc.
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
RR 2 Box 5 Wyalusing, PA 18853
J Jeffrey Homer
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
4 acres located 5 miles southeast of Moundsville in Marshall County, WV on Gr
Tech Park Non-Profit Holdings, Inc
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2 acres located in Clay Districk, Marshall County, WV - Tax Lot #4-30 Mounds
Mountaineer Enterprises, LLC
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Rd 5 Box 104 Cameron , WV 26033
Moundsville, WV 26033
Paul Buzzard
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1543 Maple Avenue, Elmira, New York 14904 Elmira, NY 14904
Hurley Farms, Inc. DBA Bradley Farms
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
6 acres situated in the town of Millerton, PA Millerton, PA 16936
Donald Wales, DBA Wales Body Shop
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
20 Acres of land Tioga , PA 54729
Fred Robbins
Landlord
Precision Pipeline LLC
Wisconsin
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
5177 Main St, Millerton, PA 19636
Millerton, PA 19636
Russell Draper
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1916 2nd Ave NW West Fargo, ND 58078
Wanzek Construction, Inc.
Same
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Sect 1-193N-50 W West Fargo, ND 58078
Wanzek Construction, Inc.
Same






--------------------------------------------------------------------------------





Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
16553 37th St SE Mapleton, ND 58107
Zephyr
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
16553 37th St SE Mapleton, ND 58107
Janet Wanzek
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
16553 37th St SE Mapleton, ND 58107
Janet Wanzek
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
16553 37th St SE Mapleton, ND 58107
Janet Wanzek
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
440 Benmar Drive Suite 3000 Houston,
TX 77060
Benmar Place
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
NE 1/4 of Section 23 Township 16N
Range 17W LM Dewey County Putnam, O
Hamm & Phillips
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1910 West Main Avenue West Fargo, ND 58078
Wanzek Construction, Inc.
Same
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
3869 87th Ave NW New Town, ND 58763
Wanda Hornaday
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
14909 Garrett Road Houston, TX 77044
Lott Real Estate
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1408 20th Ave SW Minot, TX 58702
Dakota Upreit
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
SW Highway 59 and C Ave (SW 1/4 of SW 1/4 Section 7-85-39 Schleswig, IA
Mildred Bohlman
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
1.5 Acres land corner of Hwy 281 & 235th St Wessington Springs, SD 57382
Todd Swenson aka Swenson Partnership
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
SE of SE Parcel 82522 Spearville, KS 67876
Kermit Froetchner
Landlord
Wanzek Construction, Inc.
North Dakota
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
2201 Central Avenue Dodge City, KS 67801
DW Central Oaks, LLC
Landlord








--------------------------------------------------------------------------------









Service Line
Address
Lessor
Lease End Date
MasTec North America Inc.
1500 South Sunkist Street, Unit A/B, Anaheim, CA 92806
RREEF AMERICA REIT II PORTFOLIO LP
8/31/2017
MasTec North America Inc.
160 Clairmont Ave, Suite 200, Decatur, GA 30030
REGUS MANAGEMENT GROUP LLC
2/28/2017
MasTec North America Inc.
5600 Oakbrook Parkway, Norcross, GA 30093
NORCROSS PARK LLC
1/31/2018
MasTec North America Inc.
3711 Benchmark Dr, Augusta, GA 30909
BENCHMARK SEAT LLC
12/31/2019
MasTec North America Inc.
1200 US South 27, Avon Park, FL 33825
KIM SHAW
6/3/2016
MasTec North America Inc.
14141 Airline Hwy, Building 4 Suite E, Baton Rouge, LA
70817
MIE PROPERTIES LA LLC
7/31/2018
MasTec North America Inc.
741 Harry Mccarty Rd, Bldg 600, Bethlehem, GA 30620
CSW MANAGEMENT GROUP, LLP
8/31/2019
MasTec North America Inc.
85 Bagby Drive, Homewood , AL 35209
BAGBY DRIVE LLC
7/1/2018
MasTec North America Inc.
6505 Cecilia Circle, Bloomington, MN 55439
DRF IV LLLP
6/30/2018
MasTec North America Inc.
226 Lowell Street , Unit B-11, Wilmington, MA 01887
LUCCI REALTY TRUST
11/30/2017
MasTec North America Inc.
15292 Flight Path Drive, Brooksville, FL 34604
MARIA HERWICH
10/31/2018
MasTec North America Inc.
5225 Southwestern Boulevard, Hamburg, NY 14075
Liberatore Mgt Group
4/30/2019
MasTec North America Inc.
6860 S Yosemite Ct, Suite 2000, Centennial, CO 80112
CENTENNIAL EXECUTIVE SUITES
 
MasTec North America Inc.
301 McCullough Dr , Suite 400, Charlotte, NC 28262
REGUS MANAGEMENT GROUP LLC
12/31/2016
MasTec North America Inc.
5031 West WT Harris Blvd, Charlotte, NC 28269
NBC NC LLC
8/31/2018
MasTec North America Inc.
8770 West Bryn Mawr Avenue, Suite 1300, Chicago, IL
60631-3515
REGUS MANAGEMENT GROUP LLC
4/30/2017
MasTec North America Inc.
5410 Newport Drive, Ste. 44, Rolling Meadows, IL 60008
VIP MERCURY LLC
10/31/2017
MasTec North America Inc.
8044 Montgomery Rd, Suite 700, Cincinnati, OH 45140
REGUS MANAGEMENT GROUP LLC
12/31/2016
MasTec North America Inc.
4925 Galaxy Pkwy, Suite O, Beachwood, OH 44122
GALAXY CORPORATE CENTER LLC
6/30/2017
MasTec North America Inc.
1118 First Street South, Columbia, SC 29209
FORUM DEVELOPMENT
7/31/2017
MasTec North America Inc.
5525 Twin Knolls, Ste 323, Columbia, MD 21045
JAMES Y CHOE
3/31/2019
MasTec North America Inc.
820 Morrison Rd , Gahanna, OH 43230
WALLACE F ACKLEY COMPANY
9/30/2017
MasTec North America Inc.
1940 Olivera Road, Suite C, Concord, CA 94520
HS ENTERPRISES
5/31/2018
MasTec North America Inc.
300 Baker Ave, Suite 300, Concord, MA 01742
REGUS MANAGEMENT GROUP LLC
10/31/2016
MasTec North America Inc.
806 S Douglas Road, Coral Gables, FL 33134
Phelps Dodge
10/31/2017
MasTec North America Inc.
11052 Grader Street, Dallas, TX 75238
PROLOGIS 2, LP
11/30/2019
MasTec North America Inc.
11220 Grader Street, Dallas, TX 75238
JUPITER WEST GREEN LP
8/31/2021
MasTec North America Inc.
39555 Orchard Hill Place, Suite 600, Novi, MI 48375
REGUS MANAGEMENT GROUP LLC
10/31/2016
MasTec North America Inc.
37541 Schoolcraft Rd, Livonia, MI 48150
CONSOLIDATED DEVELOP GROUP
9/30/2018
MasTec North America Inc.
2150 Boggs Road, Bldg 600 Suite 600, Duluth, GA 30096
MANULIFE FINANCIAL
1/31/2018
MasTec North America Inc.
91 Prestige Park Circle, East Hartford, CT 06108
FREMONT 91 PPC LLC
3/31/2018
MasTec North America Inc.
836 Foxon Road, East Haven , CT 06513
WORLD GYM EAST OF EAST HAVEN
9/30/2015
MasTec North America Inc.
1477 Lomaland , Suite E-12, El Paso, TX 79935
SCOT PROPERTIES LTD
9/30/2019
MasTec North America Inc.
180 W Freight Road, Florence, SC 29501
CORPORATE PROPERTIES LLC
10/31/2018






--------------------------------------------------------------------------------





MasTec North America Inc.
5158 Kennedy Road, Suite B, Forest Park, GA 30297
SELIG ENTERPRISES
9/30/2020
MasTec North America Inc.
6545 Nova Drive, Suite 200, Davie, FL 33317
SPG UNIVERSITY PARK LLC
1/31/2021
MasTec North America Inc.
12601 Westlinks Drive, Unit 1 & Part Of 2, Fort Myers, FL
33913
WESTLINKS GATEWAY LLC
3/31/2022
MasTec North America Inc.
1619 Oakbrook Dr, Gainesville, GA 30507
CM & JUDY HARRISON FAMILY LP
9/15/2018
MasTec North America Inc.
180 Commerce Center, Greenville, SC 29615
CORDIN CORPORATION
5/31/2021
MasTec North America Inc.
31069 Genstar Road, Hayward, CA 94544
UNITED GENSTAR LLC
4/30/2019
MasTec North America Inc.
3663 N Sam Houston Pkwy, Suite 600, Houston, TX 77032
REGUS MANAGEMENT GROUP LLC
4/30/2017
MasTec North America Inc.
1404 N Sam Houston Parkway E, Suite 160, Houston, TX
77032
AGELLAN COMMERCIAL REIT USLP
11/30/2018
MasTec North America Inc.
3120 Rogerdale , Suite 2-130, Houston , TX 77042
AF WC PARK LLC
1/31/2020
MasTec North America Inc.
9855 Crosspoint Blvd, Indianapolis, IN 46256
LIT INDUSTRIAL LIMITED PARTNER
8/31/2017
MasTec North America Inc.
4801 Executive Park Court, Bldg. 200, Jacksonville, FL
32216
LSOP 3 FL 3, LLC
7/31/2019
MasTec North America Inc.
8859 Long, Lenexa, KS 66215
MATHER ENTERPRISES
5/31/2017
MasTec North America Inc.
333 Troy Circle, Unit F, Knoxville, TN 37919
CHAMBERS DEVELOPMENT LLC
2/26/2016
MasTec North America Inc.
6 Centerpoint Drive Suite 700, La Palma, CA 90623
REGUS MANAGEMENT GROUP LLC
12/31/2015
MasTec North America Inc.
7251 West Lake Mead Blvd, Suite 300, Las Vegas, NV
89128
REGUS MANAGEMENT GROUP LLC
4/30/2016
MasTec North America Inc.
8 Sunset Way Suite A103, Henderson, NV 89014
WASHINGTON STREET DEVELOPMENT LLC
10/31/2018
MasTec North America Inc.
5301 Warden Road, Building I Suite 4, North Little Rock,
AR 72116
THE WOODCREST COMPANY LLP
8/31/2017
MasTec North America Inc.
265 Executive Drive, Plainview, NY 11803
ROLLING HILLS AT 265 EXECUTIVE DR LLC
2/29/2020
MasTec North America Inc.
11505 Commonwealth Drive, Suite 103, Louisville, KY
40299
ALIBRO PROPERTIES
8/31/2017
MasTec North America Inc.
750 Pierce Rd, Clifton Park, NY 12065
PDRN, LLC
10/31/2017
MasTec North America Inc.
1679 Shelby Oaks Drive North Suite 2, Memphis , TN
38134
BICO ASSOCIATES GP
12/31/2017
MasTec North America Inc.
1910 South Stapley Drive, Suirte 248, Mesa, AZ 85204
REGUS MANAGEMENT GROUP LLC
9/30/2016
MasTec North America Inc.
10800 NW 97 Street, Suite 102, Miami, FL 33178
FUTERNICK PROPERTIES II LLC
12/31/2021
MasTec North America Inc.
4000 Hollywood Blvd, Suite 555-5, Hollywood, FL 33021
REGUS MANAGEMENT GROUP LLC
10/31/2016
MasTec North America Inc.
10400 NW 37 Terrace, Miami, FL 33178
HMS DISTRIBUTORS INC
6/30/2016
MasTec North America Inc.
12400 SW 134th Ct, Unit 10-11, Miami, FL 33186
Seagis CPK c/o The Easton Group
10/31/2016
MasTec North America Inc.
12945 SW 132 St, Suite #4, Miami, FL 33186
VON ULRIC INC
3/31/2018
MasTec North America Inc.
13020 Highway 191, Midland County, TX 79707
JPM INVESTMENTS INC
5/31/2018
MasTec North America Inc.
393 Jericho Turnpike, Ste. 106, Mineola, NY 11501
393 JERICHO TURNPIKE ASSOC LLC
12/31/2016
MasTec North America Inc.
135 Gaither Drive, Mount Laurel, NJ 08053
EAST GATE BUSINESS CENTER LLC
10/31/2018
MasTec North America Inc.
3200 West End Ave, Suite 500, Nashville, TN 37203
REGUS MANAGEMENT GROUP LLC
 
MasTec North America Inc.
475 Metroplex Dr Suite 403, Nashville, TN 37211
IC BP III Holdings IX, LLC
8/31/2015
MasTec North America Inc.
101 Austin Bradley Lane, New Bern, NC 28562
MAGNOLIA INVESTORS LLC
7/31/2019
MasTec North America Inc.
650 Poydras St, Suite 1400, New Orleans, LA 70130
REGUS MANAGEMENT GROUP LLC
1/31/2017






--------------------------------------------------------------------------------





MasTec North America Inc.
70 East Sunrise Highway, Valley Stream, NY 11581
REGUS MANAGEMENT GROUP LLC
4/30/2017
MasTec North America Inc.
1999 Harrison St, 18th Floor, #1821 & #1860, Oakland ,
CA 94612
PREMIER OFFICE CENTERS LLC
7/31/2016
MasTec North America Inc.
1883 NW 58 Lane, Ocala, FL 34475
SOUTHERN CYPRESS PROPERTIES, LLC
4/30/2018
MasTec North America Inc.
2600 Linda Lane, Edmond, OK 73013
2600 PARTNERS LLC
8/31/2017
MasTec North America Inc.
3421 Route 16 North, Olean, NY 14760
HALL DEVELOPMENT
11/30/2017
MasTec North America Inc.
2417 South 156 Circle, Omaha, NE 68130
MILLER DEVELOPMENT LLC
3/31/2018
MasTec North America Inc.
260 Hunt Park Cove, Longwood, FL 32750
DUNHILL INVESTMENTS, INC
2/28/2019
MasTec North America Inc.
1 International Plaza, Suite 550, Philadelphia, PA 19113
REGUS MANAGEMENT GROUP LLC
10/31/2016
MasTec North America Inc.
651 Holiday Drive, Foster Plaza 5 Suite 300, Pittsburgh, PA 15220
REGUS MANAGEMENT GROUP LLC
4/30/2016
MasTec North America Inc.
66 Columbia Drive , Pooler, GA 31322
BENNETT POOLER INVESTMENTS INC
7/31/2017
MasTec North America Inc.
686 & 688 NW Enterprise Drive, Port St. Lucie, FL 34986
CYNKEV LLC
6/30/2019
MasTec North America Inc.
10906 NE 39 Street, Suite A11, Vancouver, WA 98682
SPEARS REAL ESTATE LLC
6/30/2017
MasTec North America Inc.
24 Minnesota Ave, C, Warwick, RI 02888
WILDFIELD PROPERTIES LLC
3/31/2018
MasTec North America Inc.
540 Civic Blvd, Suite 155, Raleigh, NC 27610
DUKE REALTY LIMITED PARTNERSHIP
6/14/2020
MasTec North America Inc.
850 East Parkridge Ave, Suite 117, Corona, CA 92879
PRINCELAND PARKRIDGE
3/31/2019
MasTec North America Inc.
7830 Byron Dr, Suite 13 & 14, Riviera Beach, FL 33404
RREEF AMERICA REIT II CORP. S
3/31/2021
MasTec North America Inc.
52 Marway Circle , Suite #1, Rochester, NY 14624
GALLINA DEVELOPMENT CORP
9/30/2019
MasTec North America Inc.
30 Governor Drive, Newburgh, NY 12550
NEWBURG ADVENTURES LLC
2/28/2019
MasTec North America Inc.
6446 S Kenton St, Unit 100 & 140, Centennial, CO 80111
NETREIT ARAPAHOE LLC
11/30/2021
MasTec North America Inc.
4191 Power Inn Road, Suite E, Sacramento, CA 95826
POWER INN INDUSTRIAL PARK I LLC
6/30/2018
MasTec North America Inc.
1100 NW Loop 410, Suite 700 Office #54, San Antonio, TX 78213
REGUS MANAGEMENT GROUP LLC
4/30/2016
MasTec North America Inc.
1506 Lackawanna Ave, Olyphant, PA 18447
RIST REALTY
12/31/2018
MasTec North America Inc.
12201 Cyrus Way , Suite 102 and 103, Mukilteo, WA 98275
MUKILTEO CYRUS INVESTMENTS LLC
11/30/2019
MasTec North America Inc.
100 Chesterfield Business Parkway, 2nd Floor, St Louis,
MO 63005
REGUS MANAGEMENT GROUP LLC
1/31/2016
MasTec North America Inc.
312 Fee Fee Road, St. Louis, MO 63141
FEE FEE DORSET INVESTORS LLC
2/28/2017
MasTec North America Inc.
6500 Joy Road, East Syracuse, NY 13057
OLIVA HOLDING LLC
9/30/2019
MasTec North America Inc.
2604 Tampa East Blvd, Tampa, FL 33619
Mark 60 TE LLC
2/28/2022
MasTec North America Inc.
7320 East Fletcher Ave, Tampa, FL 33637
REGUS MANAGEMENT GROUP LLC
1/31/2016
MasTec North America Inc.
4803 George Rd, suite 370, Tampa, FL 33634
INDEPENDENCE REALTY TAMPA OFFICE/FLEX LLC
1/31/2017
MasTec North America Inc.
3597 Hwy 83/84, Tuscola, TX 79562
Providence Supply
8/31/2019
MasTec North America Inc.
9980 S 300 West, Suite 200, Sandy, UT 84070
REGUS MANAGEMENT GROUP LLC
4/30/2016
MasTec North America Inc.
26320 Diamond Place, Unit 180, Santa Clarita, CA 91350
SKY BUSINESS CENTER LLC
7/31/2019
MasTec North America Inc.
5680 King Center Drive, Suite 661, Alexandria, VA 22315
REGUS MANAGEMENT GROUP LLC
4/30/2017
MasTec North America Inc.
2724 South 3600 West , Suite K, West Valley City, UT
84119
LAKECREST BUSINESS CENTER
4/30/2018
MasTec North America Inc.
10310 Governor Lane Blvd, Suite 6013 & 6015,
Williamsport, MD 21795
THE BOWMAN GROUP LLC
11/30/2021






--------------------------------------------------------------------------------





MasTec North America Inc.
481 Jean Mary Ave. Suite B, Tontitown, AR 72770
B & R INVESTMENTS INC
2/28/2018
MasTec North America Inc.
520 Airport Road NW, Suite A-2, Albuquerque, NM 87121
GRADY WEST LLC
5/31/2018
MasTec North America Inc.
34 Rosscraggon Rd, Asheville, NC 28803
FI REALTY
10/31/2017
MasTec North America Inc.
6103 Techni Center Dr, Suite C, Austin, TX 78721
CENTRAL DISTRIBUTORS INC
6/30/2019
MasTec North America Inc.
9800 Twin Lakes Parkway, Suite C & D, Charlotte, NC
28269
9800 Twin Lakes LLC
1/31/2019
MasTec North America Inc.
7500 - 7516 Whitepine Road, Chesterfield, VA 23237
BAKER PROPERTIES LIMITED PARTNERSHIP
8/31/2018
MasTec North America Inc.
1322 Crestside, Coppell, TX 75019
ALLEGIANCY HOUSTON LLC
1/31/2021
MasTec North America Inc.
4317 Agnes St, Corpus Christi, TX 78405
ENGEL LOEB PROPERTIES, LLC
7/31/2021
MasTec North America Inc.
1975 San Juan Blvd, Farmington, NM 87401
DAVID G DAVIS
8/31/2018
MasTec North America Inc.
20 Synan Road, Units 109 & 111, Fredricksburg, VA 22405
SYNAN LLC
2/28/2021
MasTec North America Inc.
7613 Pebble Drive, Bldg 22, Fort Worth, TX 76118
RIVERBEND PROPERTIES
10/31/2017
MasTec North America Inc.
512 Industrial Avenue, Greenboro, NC 27406
Standard Industrial Maintenance Co
12/31/2017
MasTec North America Inc.
9302 W Exp 83, Unit B2, Harlingen, TX 78552
WELDON DUNN HOMES INC & ZAMS CLUB LTD
4/30/2018
MasTec North America Inc.
1516 F Ave SE, Unit A & B, Hickory, NC 28602
BOYD & HASSELL I-C INC.
6/30/2017
MasTec North America Inc.
1900 Brookside Lane, Kingsport, TN 37660
JONATHAN TODD PIERCE
5/31/2018
MasTec North America Inc.
271 Hickory St, Mt Airy, NC 27030
SHEETS WAREHOUSING & STORAGE
 
MasTec North America Inc.
3361 Highway 29 North, Belton, SC 29627
DAVID LEROY WEBB
5/31/2021
MasTec North America Inc.
7624 & 7630 Reindeer Trail, San Antonio, TX 78238
LVP 7402 REINDEER LLC
7/31/2017
MasTec North America Inc.
1441 Miller Store Rd, Virginia Beach, VA 23455
NORFOLK AIRPORT AUTHORITY
1/31/2022
MasTec North America Inc.
5819 N Highway 6, Unit 9 & 10, Waco, TX 76712
SPRING VALLEY VILLAGE, LLC
4/30/2018
MasTec North America Inc.
3818 Hwy. 421 North, Suite 140, Wilmington, NC 28401
DLH HOLDING LLC
2/16/2019
MasTec North America Inc.
1060 Drop Off Drive, Summerville, SC 29483
GRESCO INVESTMENTS LLC
3/31/2018
Bottom Line Services, LLC
959 Dobskyville Road, Yorktown, TX 77963
 
 
Bottom Line Services, LLC
1010 & 1008 Hwy 59 W, George West, TX 78022
 
 
Bottom Line Services, LLC
1010 & 1008 Hwy 59 W, George West, TX 78022
 
 
Bottom Line Services, LLC
2210 North Highway 37, Oakville, TX 78022
Sidney Marvin Smith
 
Bottom Line Services, LLC
2210 North Highway 37, Oakville, TX 78022
Sidney Marvin Smith
4/1/2013
Bottom Line Services, LLC
1010 & 1008 Hwy 59 W, George West, TX 78022
 
 
Bottom Line Services, LLC
1010 & 1008 Hwy 59 W, George West, TX 78022
 
 
Bottom Line Services, LLC
3912 E Hwy. 158, Midland, TX 79706
Montevallo, Inc.
3/16/2019
Bottom Line Services, LLC
900 Isom Road, Suite 200, San Antonio, TX 78216
LIPCO Real Estate, LLC
10/31/2017
MasTec Networks Solutions, LLC
1247 Enterprise Court, Corona, CA 92882
Active Transit, Inc.
11/30/2013
MasTec Networks Solutions, LLC
14801 Willard Rd, Suite 500, Chantilly, VA 20151
APA Properties
6/1/2014
MasTec Networks Solutions, LLC
55 Matchette Road, Clinton, PA 15026
PBF Properties
 
MasTec Networks Solutions, LLC
7018 Braddock Mews Road, Springfield, VA 22151
CPR Richmond LLC
10/31/2014
MasTec Networks Solutions, LLC
10990 Richardson Rd, Ashland, VA 23005
CPR Richmond LLC
9/30/2014
MasTec Networks Solutions, LLC
721 Gainsboro Road, Roanoke, VA 24016
Roanoke-Salem Business Center
8/31/2017
MasTec Networks Solutions, LLC
201 Davis Drive, Unit Z, Sterling, VA 20164
CPR Richmond
9/30/2014
MasTec Networks Solutions, LLC
531 Old Highway 49 S. Bldg, Richland, MS 39218
MJ Investments
12/31/2013






--------------------------------------------------------------------------------





MasTec Networks Solutions, LLC
307 Walker Circle, Richland, MS 39218
MJ Investments
12/31/2013
MasTec Networks Solutions, LLC
1450 Peeples Street Suites A and B, Columbia, SC 29203
 
 
MasTec Networks Solutions, LLC
208 West Railroad Ave, Suite B, Bay Minette, AL 36507
FileSafe, LLC
9/30/2013
MasTec Networks Solutions, LLC
2441 Unit C Wall Street, Milbrook, AL 36054
Newport LLC
9/30/2013
MasTec Networks Solutions, LLC
106-B White Oak Lane, Lexington, SC 29073
ENTRON ENTERPRISES PARTNERSHIP
3/30/2015
MasTec Networks Solutions, LLC
3144 Stage Post Drive, Bartlett, TN 38133
CMLT 2008 LS1 WOLF LAKE DRIVE LLC
10/31/2013
MasTec Networks Solutions, LLC
651 Presidential Drive, Richardson, TX 75081
PS Business Parks
7/25/2016
MasTec Networks Solutions, LLC
814 President Ave., Tupelo, MS 38801
Southside Rentals. LLC
2/28/2014
MasTec Networks Solutions, LLC
17451 Village Green Drive , Houston, TX 77040
Cabot Industrial Value Fund
4/30/2016
MasTec Networks Solutions, LLC
3126 John P.Curci Dr., Pembroke Park, FL 33009
The Kelsey Group, Inc.
7/31/2017
MasTec Networks Solutions, LLC
1001 N. Magnolia, Little Rock, AR 72114
Daniel Moving & Storage CO
11/30/2013
MasTec Networks Solutions, LLC
2859 Paces Ferry Road, Atlanta, GA 30339
Parmenter Realty Partners
7/1/2017
MasTec Networks Solutions, LLC
306 Woodland Drive, LaPlace, LA 70068
T Times 4, LLC
10/31/2016
MasTec Networks Solutions, LLC
421 Sonnier Rd., Carencro, LA 70520
Castille Real Estate, llc
12/31/2018
MasTec Networks Solutions, LLC
100 Cahaba Valley Pkwy West, Pelham, AL 35124
P Blake Sherrod
8/31/2014
MasTec Networks Solutions, LLC
Julio Matos Industrial Park Urbanization, Lot #19, Carolina,
PR
Pidmont, Inc.
5/31/2017
EC Source Services LLC
1345 S 350 West, Richfield, UT 84701
D Curtis Enterprises
11/30/2014
EC Source Services LLC
2050 700 West, Beaver, UT 84713
 
11/30/2015
EC Source Services LLC
4000 Hwy Blvd, Spencer, IA
 
10/31/2015
EC Source Services LLC
1341 North 257, Milford, UT 84751
City Of Milford
5/10/2015
EC Source Services LLC
6575 N Glen Harbor Blvd, Hangar #3, Glendale, AZ 85307
Chin Yi Tu Family Trust
 
EC Source Services LLC
3635 S. 43rd Avenue, Phoenix, TX 85041
PRM PIT, LLC
7/31/2017
EC Source Services LLC
4512 W Cedar Wapsi Rd, Cedar Falls, IA 50613
David Zelen & Nancy Zelen
8/31/2015
EC Source Services LLC
100 Ave Hwy 18, Everly, IA 51346
Daves sand and Gravel
1/31/2016
EC Source Services LLC
903 Gemini, Houston, TX 77058
Ross Nicholson 2000 Seperate Property Trust
3/1/2017
EC Source Services LLC
4800 W Pasadena, Glendale, AZ 85301
Whal Properties
6/30/2021
EC Source Services LLC
24724 Hwy 57, Parkersburg, IA 50665
Hassman Farms
12/31/2015
EC Source Services LLC
16055 Space Center Blvd, 700, Houston, TX 77062
Parfinco
4/30/2025
EC Source Services LLC
1800 Norwood Dr, Algona, IA 50511
Jack Limbaugh
4/30/2016
EC Source Services LLC
1109 Hwy 18E, Algona, IA 50511
Jack Limbaugh
10/30/2016
EC Source Services LLC
2255 30th street, ackley, IA 50601
leroy brandt
10/31/2015
EC Source Services LLC
919 HW 18 E, Algona, IA 50511
Jack W Limbaugh
4/30/2016
EC Source Services LLC
8543 N State Road 29 , Logansport, IN 46947
Edith Short POA Charles Short
3/28/2018
EC Source Services LLC
2080 South 550 West, Beaver, UT 84713
 
3/31/2015
EC Source Services LLC
1034 E 300 Street, Salt Lake City, UT 84102
Sean and Christine Harns
 
EC Source Services LLC
714 11 Avre, Spencer, IA 51301
Spencer Municipal Utilities
10/31/2015
EC Source Services LLC
520 2nd ave, Spencer, IA 51301
Spencer Municipal Utilities
10/31/2015
EC Source Services LLC
152 N Absaroka Ste B, Powell, WY 82435
James E. Hillberry
6/1/2018
MasTec North America Inc.
257 Route 17K Suite 204, Newburgh, NY 12550
Cornwall Management
4/30/2016






--------------------------------------------------------------------------------





MasTec North America Inc.
3069 English Creek Avenue, Egg Harbor Township, NJ 08234
Providence Professional Park
9/30/2018
MasTec North America Inc.
60 North Harrison Ave, Congers, NY 10920
CARL H LANDGREN
10/14/2013
MasTec North America Inc.
12 N Route 9W, Congers, NY 10920
DiMatteo, Theresa
 
MasTec North America Inc.
11235 Somerset Ave, Beltsville, MD 20705
HAVEN CONSTRUCTION CORP
 
MasTec North America Inc.
209 Art Bryan Drive, Asheboro, NC 27203
Owned
 
MasTec North America Inc.
2721 Carpenter-Upchurch Rd, Cary, NC 27519
Owned
 
MasTec North America Inc.
3769 South Military Highway, Chesapeake, VA 23323
Edward Upton
10/31/2018
MasTec North America Inc.
4210 Franklin Goldmine Road, Cumming, GA 30040
Jim Hambrick
 
MasTec North America Inc.
17310 US 421 S, Dunn, NC 28334
Howard Gale Tart
 
MasTec North America Inc.
600 Weyerhausen Rd, Ernul, NC 28527
Owned
 
MasTec North America Inc.
1001 Reilly Road Ste 258, Fayetteville, NC 28314
Reilly Rd Industrial Park
 
MasTec North America Inc.
1309 Oddfellow Rd, Ft. Walton Beach, FL 32548
All-Wright Mini Storage
 
MasTec North America Inc.
390 Welcome Avenue, Henderson, NC 27536
Johnny L. Blanks
 
MasTec North America Inc.
105 Warehouse Drive, Lagrange, NC 28551
Kornegay Properties, LLC
 
MasTec North America Inc.
7112/7120 Old Cheney Hwy., Orlando, FL 32807
Pioneer Enterprises Ltd.
 
MasTec North America Inc.
8900 Panama City Pkway, Panama City Beach, FL 32407
Travis Garrett
 
MasTec North America Inc.
310 Kenmore Road, Pensacola, FL 32503
Northwest Passage - RDM, LLC
5/31/2019
MasTec North America Inc.
362 Old Durham Road, Roxboro, NC 27573
Weeks Investors, Inc.
2/1/2019
MasTec North America Inc.
5380 Capital Cir NW, Tallahassee, FL 32303
Ron Moody
4/30/2017
MasTec North America Inc.
1971 Dobbs Road, B, St. Augustine, FL 32084
Michael Hennessey
 
MasTec North America Inc.
2320 Ten Ten Road, Apex, NC 27539
Brite Properties, LLC
11/13/2016
MasTec North America Inc.
34 Del-Mar Dr Unit D, Brookfield, CT 06804
Gustavson Properties, LLC
 
MasTec North America Inc.
197 US Hwy 158 E, Camden, NC 27921
Belcross Poperties LLC
 
MasTec North America Inc.
1600 Needmore Rd., Clarksville, TN 37040
Clarksville Speedway & Fairgrounds
 
MasTec North America Inc.
695 North Cashua Drive, Florence, SC 29501
Bruce E. Richbourg
9/30/2020
MasTec North America Inc.
521 Jog Road, West Palm Beach , FL 33415
Community Christian Church of the Palm Beaches
 
MasTec North America Inc.
3700 Main St , Grandview, MO 64030
Callahan Enterprises
12/16/2016
MasTec North America Inc.
2024 Exploration Way , Hampton, VA 23666
Coastline Developers LLC
8/31/2018
MasTec North America Inc.
6639 N. Carl G. Rose Highway, Hernando, FL 34442
William J. Burk
11/30/2016
MasTec North America Inc.
725 PRIMERA BLVD, LAKE MARY, FL 32746
RREF INTERCHANGE FL , PRIMERA I, LLC
5/31/2017
MasTec North America Inc.
1 Emhurst St. , Newport News, VA 23603
S&K Holdings, LLC
6/30/2018
MasTec North America Inc.
7301 Samville Road, North Fort Myers, FL 33917
C & H Powerline Construction Company
5/15/2018
MasTec North America Inc.
220 West Main Street, Radford, VA 24141
First Street Properties, LLC
10/31/2016
MasTec North America Inc.
166 Industrial, Roanoke, VA 24019
Woods, Gary and Ricky
1/31/2015
MasTec North America Inc.
2759 South 300 West #H, Salt Lake City , UT 84115
Capitol Industries, Inc.
12/30/2016
MasTec North America Inc.
349 Southport Circle, Virginia Beach, VA 23452
Pennoni Associates Inc.
 
MasTec North America Inc.
3857 Hwy 421 North, Wilmington, NC 28401
Owned
 
MasTec North America Inc.
4143 E Quartz Circle, Suite 104, Mesa, AZ 85215
ECSD, LLC
4/30/2016
Energy Erectors Inc.
4562 Denrose Ct., unit 1, Fort Collins, CO
Mariah Properties, LLC
3/31/2015






--------------------------------------------------------------------------------





Energy Erectors Inc.
31588 Progress Road, Leesburg, FL 34748
CKD LLC
7/31/2018
Energy Erectors Inc.
2958 North Commerce St. , North Las Vegas, NV 89030
CKD LLC
8/1/2018
MasTec Inc.
Subdivision: Blue Herron Estate Citrus Woods, Lakeland, FL 33801
 
 
MasTec Inc.
Sec/Twn/Rng/Mer: Sec 35 Twn 28S Rng 24 E, Lakeland, FL 33801
 
 
MasTec Inc.
800 Douglas Rd, 11th & 12th Floor, Coral Gables, FL 33134
Corporate Office
10/31/2017
MasTec Inc.
375 Riverside Parkway, Ste 100, Lithia Springs, GA 30122
 
 
MasTec Inc.
100 NE 80th Terrace, Miami, FL 33138
 
 
MasTec Networks Solutions, LLC
6016 Wilkinson Blvd, Belmont, NC 28012
Eddie Belk
11/30/2014
MasTec Networks Solutions, LLC
701 Griffith Road, Charlotte, NC 28217
701 Griffith Road, LLC ***
 
MasTec Networks Solutions, LLC
1008 L and A Road, Metairie, LA 70001
Louis D. Haeuser Investments
 
MasTec Networks Solutions, LLC
4200 Church Street, Suite 1060 & 1054, Sanford, FL 32771
COP-Monroe North
 
MasTec Networks Solutions, LLC
176 B Chandalar Place Drive, Pelham, AL 35124
Lumpkin Development
 
MasTec Networks Solutions, LLC
2240 E DOWLING RD, ANCHORAGE, AK
CONAC HOLDINGS, LTD.
11/30/2018
MasTec Networks Solutions, LLC
4300 Stockton Drive , NORTH LITTLE ROCK, AR 72117
Woodcrest Company
7/1/2024
MasTec Networks Solutions, LLC
1000 CentreGreen Way, Suites 250 & 300, Cary, NC 27513
inVentiv Clinical, LLC
4/30/2018
MasTec Networks Solutions, LLC
701 Griffith Road, Charlotte, NC 28217
701 Griffith Rd, LLC
5/31/2021
MasTec Networks Solutions, LLC
701 Griffith Road, Charlotte, NC 28217
701 Griffith Rd, LLC
5/31/2021
MasTec Networks Solutions, LLC
701 Griffith Road, CHARLOTTE, NC 28217
701 Griffith Road, LLC
3/31/2016
MasTec Networks Solutions, LLC
500 N. Loop 336, Unit 106, Conroe, TX 77301
BC SECURITIES, LLC Unit 106
11/30/2015
MasTec Networks Solutions, LLC
500 N. Loop 336, Unit 107, Conroe, TX 77301
BC SECURITIES, LLC Unit 107
11/30/2015
MasTec Networks Solutions, LLC
238 S Hamilton Rd, Gilbert, AZ 85233
Pathfinder TRF One, LLC
6/30/2016
MasTec Networks Solutions, LLC
264 S Hamilton Rd, Gilbert, AZ 85233
Pathfinder TRF One, LLC
6/30/2016
MasTec Networks Solutions, LLC
264 S Hamilton Place, Gilbert, AZ 85233
Pathfinder TRF One, LLC
9/30/2016
MasTec Networks Solutions, LLC
238 S Hamilton Place, Gilbert, AZ 85233
Pathfinder TRF One, LLC
6/30/2016
MasTec Networks Solutions, LLC
238 S Hamilton Rd, Gilbert, AZ 85233
Pathfinder TRF One, LLC
6/30/2016
MasTec Networks Solutions, LLC
264 S Hamilton Rd, GILBERT, AZ 85233
Pathfinder TRF One, LLC
6/30/2016
MasTec Networks Solutions, LLC
8600 San Mateo Blvd, NE, Albuquerque, NM 87113
Sandia Foundation
2/28/2017
MasTec Networks Solutions, LLC
8600 San Mateo Boulevard, NE, Albuquerque, NM 87113
Sandia Foundation
2/28/2017
MasTec Networks Solutions, LLC
99 Se Mizner Blvd, #813, Boca Raton, FL 33432
Edward Gersh
11/30/2016
MasTec Networks Solutions, LLC
6100 Broken Sound Parkway, Boca Raton, FL 33487
6100 Broken Sound Associates, LLC
1/31/2017
MasTec Networks Solutions, LLC
1025 Greenwood Blvd, Suite 470, Lake Mary, FL 32746
BRE/COH FL, LLC
12/31/2016
MasTec Networks Solutions, LLC
5201 Gateway Boulevard, Bays 1-15, Lakeland, FL 33811
1070 County Line Road, LLC
1/31/2017
MasTec Networks Solutions, LLC
1057 N Hwy 17-92, Longwood, FL 32750
 
2/28/2017
MasTec Networks Solutions, LLC
3042 Matlock Drive, Kennesaw, GA 30144
Clevenger Properties
8/31/2017
MasTec Networks Solutions, LLC
2100 Riverchase Center, Building 300, Suite 308,
Birmingham, AL 35243
DRA-CLP OFFICE, LLC
12/31/2015
MasTec Networks Solutions, LLC
308 Woodland Drive, LaPlace, LA 70068
BD Partners, LLC
12/31/2015
MasTec Networks Solutions, LLC
3445 North Causeway Boulevard, Metaire, LA 70002
3445 North Causeway
5/31/2016
MasTec Networks Solutions, LLC
3500 Pelham Parkway, Pelham, AL 35124
Pelham NCP, LLC
4/30/2018






--------------------------------------------------------------------------------





MasTec Networks Solutions, LLC
1850 Grand Terre, Port Allen, LA 70767
Port Allen Management, LLC.
4/30/2018
MasTec Networks Solutions, LLC
300 Walker Circle, Richland, MS 39218
McCrory Real Estate
 
MasTec Networks Solutions, LLC
300 Walker Circle, Richland, MS 39218
MAJ Development, LLC/McCrory Real Estate, LLC
4/30/2017
MasTec Networks Solutions, LLC
291-A Walker Circle, Richland, MS 39218
MJ INVESTMENTS, LLC
 
MasTec Networks Solutions, LLC
12 Mary Marr Street, Winnsboro, LA 71295
DAROLD PARKER-Corp office
10/31/2016
MasTec Networks Solutions, LLC
92-726 ANIPEAHI STREET, KAPOLEI, HI 96707
D'ANNA CONSULTING
8/31/2016
MasTec Networks Solutions, LLC
1449 VFW DRIVE, CONYERS, GA 30012
John Hardy Jones and Robert Baral
3/30/2017
MasTec Networks Solutions, LLC
710 Belden Ave, Addison, IL 60101
 
12/31/2016
MasTec Networks Solutions, LLC
2712 Forest Ridge Ct, SE, Cedar Rapids, IA 52403
1756 E Avenue, NE, LLC
9/30/2014
MasTec Networks Solutions, LLC
1351 E Irving Park Road, Itasca, IL 60143
Irving Park Business Center -1 Limited Partnership
7/31/2019
MasTec Networks Solutions, LLC
8974 J Street, Omaha, NE 68154
Centaur 88
12/29/2016
MasTec Networks Solutions, LLC
8970 J Street, Omaha, NE 68154
Centaur 88
12/29/2016
MasTec Networks Solutions, LLC
13727 Johnson Memorial Drive, Shakopee, MN 55379
KTLM Holdings
10/31/2015
MasTec Networks Solutions, LLC
206 Washington Street, Union, MO 63084
Graceco, LLC
7/31/2015
MasTec Networks Solutions, LLC
1230 Perry Road, Apex, NC 27902
Gore Line Properties
1/31/2016
MasTec Networks Solutions, LLC
5101 Gateway Boulevard, Bays 11-15, Lakeland, FL 33811
Ruthven Family Limited Partnership II
12/31/2016
MasTec Networks Solutions, LLC
5101 Gateway Boulevard, Bays 11-15, Lakeland, FL 33811
Ruthven Family Limited Partnership
12/31/2015
MasTec Networks Solutions, LLC
1057 N Hwy 17-92, Longwood, FL 32750
Richard Moretti, LLC
2/28/2017
MasTec Networks Solutions, LLC
9961 Sidney Hayes Road, Orlando, FL 32824
Taft 2, LLC
11/22/2016
MasTec Networks Solutions, LLC
53 Taft-Vineland Road, Orlando, FL 32824
Taft 6, LLC
6/10/2017
MasTec Networks Solutions, LLC
2430-2460 Sand Lake Road, Suite 2452, Orlando, FL 32809
Park Center Holdings, LLC
1/31/2018
MasTec Networks Solutions, LLC
1755 CREEKSIDE OAKS DRIVE, SUITE 110,
SACRAMENTO, CA 95833
LUM YIP KEE LIMITED DBA TWIN TREES LAND CO
5/31/2019
MasTec Networks Solutions, LLC
125 Klug Circle, Corona, CA 92880
JC & JC Property
8/31/2019
MasTec Networks Solutions, LLC
6323 East Malloy Road, Syracuse, NY 13057
Malloy Road Associates
7/31/2016
MasTec Networks Solutions, LLC
210 INTERSTATE NORTH PARKWAY, SUITE 300,
ATLANTA, GA 30339
INOP ACQUISITIONS, LLC
2/28/2018
MasTec Networks Solutions, LLC
914 B-English Station Rd, Middletown, KY 40291
 
9/30/2020
MasTec Networks Solutions, LLC
6323 EAST MALLOY RD, SYRACUSE, NY 13209
MALLOY ROAD ASSOCIATES
7/31/2017
MasTec Networks Solutions, LLC
803 Jefferson Highway, New Orleans, LA 70121
PMG Leasing LLC-Virlane Associates, LLC
12/31/2018
MasTec Networks Solutions, LLC
27120 SW 95th Avenue, Ste 3286, Wilsonville, OR 97070
JP Wilsonville, LLC
1/31/2019
MasTec Networks Solutions, LLC
1203 114-th Avenue SE, BELLEVUE, WA 98004
Regency Bellefield Holdings, LLC
7/31/2019
MasTec Networks Solutions, LLC
1203 114-th Avenue SE, Bellevue, WA 98004
Regency Bellefield Holdings, LLC
7/31/2019
MasTec Networks Solutions, LLC
16259 SE 130th Ave, Ste 201, Clackamas, OR 97015
Sunrise Corridor, LLC
10/31/2018
MasTec Networks Solutions, LLC
22263 68th Ave. S, Ste 210, Kent, WA 98032
TERRENO REALTY CORP LLC
10/31/2018
MasTec Networks Solutions, LLC
22257 68-th Ave S., KENT, WA 98032
Advanced Tower Components
6/16/2015
MasTec Networks Solutions, LLC
Condo Park Plaza #605, Isla Verde, PR 00979
IVETTE CASTILLO
8/31/2016
MasTec Networks Solutions, LLC
Palma Dorada Village, Apartment 1103, Vega Alta, PR
00692
Jaime J Ramirez-Vega
 
MasTec Networks Solutions, LLC
1354 Ave. Magdalena, Apt PH2, SAN JUAN, PR 00907
Sylvia M Fernandez
6/30/2017






--------------------------------------------------------------------------------





MasTec Networks Solutions, LLC
4850/4860 Nome St., Denver, CO 80239
The Realty Associates Fund X--
4/30/2018
MasTec Networks Solutions, LLC
6675 Falcon Lane, Bozeman, MT 59718
Falcon Lane Properties, LLC
1/30/2016
MasTec Networks Solutions, LLC
4726 NW 2nd Avenue, Unit F-3, Boca Raton, FL 33431
Chapman Investments, Inc.
6/30/2017
MasTec Networks Solutions, LLC
2859 Paces Ferry Road, Atlanta, GA 30339
Parmenter Realty Partners
7/1/2017
MasTec Networks Solutions, LLC
806 Douglas Road, Suite 1100, Coral Gables, FL 33134
Banyan Street/Gap Douglas Entrance Owners, LLC
5/31/2019
MasTec Networks Solutions, LLC
11704/11705 Willake St., Santa Fe Springs, CA 90670
TIA-CREF #11704
2/29/2016
MasTec Networks Solutions, LLC
1777 NE LOOP 410, SUITE 1201, SAN ANTONIO, TX 78217
ELOJAN, INC.
8/31/2019
MasTec Networks Solutions, LLC
21410 Springbridge Dr, Houston, TX 77073
Patronelli USA Group, LLC
2/1/2018
MasTec Networks Solutions, LLC
20203 Carriage Point Drive, Houston, TX 77073
Nomac Drillings, LLC
10/31/2017
MasTec Networks Solutions, LLC
3075 E Imperial Highway, Ste 100, Brea, CA
Hub City Terminals, Inc.
9/9/2017
MasTec Networks Solutions, LLC
100 Kahelu Avenue #149 , Ste206, MILILANI, HI 96789
The HLC Properties Family Limited Partnership #206
7/31/2020
MasTec Networks Solutions, LLC
100 Kahelu Avenue #149 , Ste206, MILILANI, HI 96789
The HLC Properties Family Limited Partnership #206
7/31/2015
MasTec Networks Solutions, LLC
100 Kahelu Avenue #149 , Ste206, MILILANI, HI 96789
The HLC Properties Family Limited Partnership #206
7/31/2015
MasTec Networks Solutions, LLC
100 Kahelu Avenue #149 , Ste206, MILILANI, HI 96789
The HLC Properties Family Limited Partnership #206
7/31/2015
MasTec Networks Solutions, LLC
3443 Airport Rd, SACRAMENTO, CA 95834
3443 Airport Rd, LLC
4/30/2016
MasTec Networks Solutions, LLC
94-418 Koaki Street, WAIPAHU, HI 96797
H & G II Properties LLC
12/31/2017
MasTec Networks Solutions, LLC
15345 Fairfield Ranch Road, Chino Hills, CA 91709
Chino Hills Corporate Park L.P.
5/31/2016
MasTec Networks Solutions, LLC
2000 L Street, Suite 175, SACRAMENTO, CA 95811
CW Properties
 
MasTec Networks Solutions, LLC
18 Centerpointe Drive , Suite 110, LA PALMA, CA 90623
The Realty Associates Fund IX
2/28/2019
MasTec Networks Solutions, LLC
2661 Byington-Solway Road, Knoxville, TN 37931
William H Hulsey-Regions Bank
3/31/2017
MasTec Networks Solutions, LLC
10330 Technology Drive, Suite 200, Knoxville, TN 37930
Samuel J. Furrow
7/31/2018
MasTec Networks Solutions, LLC
1802 Watterson Trail , LOUISVILLE, KY 40299
Watterson Trail Mini Storage
8/30/2015
MasTec Networks Solutions, LLC
2611 Holloway Road, Louisville, KY 40299
The Capito Family LLC
8/4/2015
MasTec Networks Solutions, LLC
1975 Joe B Jackson Parkway, Murfreesboro, TN 37127
Pretoria Properties
8/30/2020
MasTec Networks Solutions, LLC
North Run V, 1632 A E. Parham Road, Richmond, VA
23228
LIT Industrial Texas Limited Partnership
6/30/2016
MasTec Networks Solutions, LLC
North Run V, 1632 A E. Parham Road, Richmond, VA
23228
LIT Industrial Texas Limited Partnership
6/30/2016
MasTec Networks Solutions, LLC
9108 Guilford Road, Columbia, MD 21046
FIRST POTOMAC REALTY
6/4/2016
MasTec Networks Solutions, LLC
4840 Winchester Blvd., Frederick, MD 21703
CABOT INDUSTRIAL VALUE FUND IV OP LP
12/31/2016
MasTec Networks Solutions, LLC
8250 Preston Court, Jessup, MD 20794
Preston Court Limited Partnership
4/30/2016
MasTec Networks Solutions, LLC
19 Bellwether Way, Bellingham, WA 98225
Cohanim Bellwether B LLC
3/31/2017
MasTec Networks Solutions, LLC
7025 South Revere Parkway, Unit 100, Centennial, CO
80112
Exeter 7025 South Revere, LLC
8/31/2016
MasTec Networks Solutions, LLC
13850 Central Ave, Suite 300, Chino, CA 91710
Icon Newco Pool 1 Inland Empire
5/31/2016
MasTec Networks Solutions, LLC
1320 Willow Pass Rd, Concord, CA 94520
Concord Corporate Center, LLC
5/31/2016
MasTec Networks Solutions, LLC
2000 L Street, Suite 175, Sacramento, CA 95811
CW Properties
 
MasTec Networks Solutions, LLC
2017 Opportunity Drive, Unit #4, Roseville, CA 95678
HARRY HOFFMAN TESTAMENTARY TRUST DBA VSR RENTALS
2/29/2016
MasTec Networks Solutions, LLC
710 Belden Avenue, Addison, IL 60101
Prologis Targeted U.S. Logistics Fund, L.P.
12/31/2015






--------------------------------------------------------------------------------





MasTec Networks Solutions, LLC
2303 Oakleaf Streey, Unit A, Joliet, IL 60436
Kurt Bihler
3/31/2016
MasTec Networks Solutions, LLC
364 S. Hamilton Place, Gilbert, AZ 85233
JR Elliot Commerce Park
6/30/2016
MasTec Networks Solutions, LLC
710 Belden Avenue, Addison, IL 60101
Prologis Targeted U.S. Logistics Fund, L.P.
 
MasTec Networks Solutions, LLC
357 & 359 Stealh Ct, Livermore, CA 94551
Stealth Street Parnters
10/31/2014
MasTec Networks Solutions, LLC
13850 Central Ave, Unit 300, Chino, CA 91710
South Coast Warehousing Distribution Inc.
3/31/2015
MasTec Networks Solutions, LLC
1352 Charwood Road, Suite E, Hanover, MD 21076
 
7/26/2013
MasTec Networks Solutions, LLC
176 Chandaler Drive, B, Pelham, AL 35124
 
 
MasTec Networks Solutions, LLC
238 S Hamilton Place, Gilbert, AZ 85233
 
6/30/2016
MasTec Networks Solutions, LLC
3301 S. Gilson Way, Oklahoma City, OK 73179
Hobby Lobby Stores, Inc.
1/31/2019
MasTec Networks Solutions, LLC
9140 Arrowpoint Boulevard, Charlotte, NC 28273
Beacon Arrowpoint LLC
11/30/2013
Precision Pipeline, LLC
3113 Route 136 , Madison, PA 15663
Harbaugh Diesel Engine Co
5/31/2015
Precision Pipeline, LLC
3008 East Main Street, Marshalltown, IA 50158
 
 
Precision Pipeline, LLC
Hwy 12, Jane Lew, WV 26378
 
 
Precision Pipeline, LLC
1715 3rd Ave E, Oskaloosa, IA 52577
Adair Holdings LLC
 
Precision Pipeline, LLC
270 Technology Drive, Tridelphia, WV 26003
 
5/31/2015
Precision Pipeline, LLC
W Michigan Ave, Albion, MI 49224
ML Developers LLC
 
Precision Pipeline, LLC
2504 340th ST, KEOKUK, IA 52632
CITY OF KEOKUK
10/31/2016
Precision Pipeline, LLC
3314 56th St, Eau Claire, WI 54703
Precision Land Company
11/19/2014
Precision Pipeline, LLC
9896 W 300 North, Michigan City, IN 46360
D and Excavating Inc
 
Precision Pipeline, LLC
9896 W 300 North, Michigan City, IN 46360
D and Excavating Inc
 
Precision Pipeline, LLC
9896 W 300 North, Michigan City, IN 46360
D&M Excavating Inc
 
Precision Pipeline, LLC
2971 Route 426, Findley Lake, NY 14736
Edward Mulkearn
5/31/2016
Precision Pipeline, LLC
2490 Highway 85 North, Watford City, ND 58854
ELK Industries LLC
11/20/2016
Precision Pipeline, LLC
204 Wilson Industrial Drive, Towanda, PA 18848
 
 
Precision Pipeline, LLC
1850 217TH STREET, BOONE, IL 50036
 
4/30/2018
Precision Pipeline, LLC
10038 County Highway N, Tomah, WI 54660
Gerke Excavating
 
Precision Pipeline, LLC
1701 W. MAIN STREET, SALEM, IL 62881
 
10/31/2016
Precision Pipeline, LLC
2294 E HWY 84, Oakwood, TX 75885
Gragg Land and Cattle Co
2/5/2016
Precision Pipeline, LLC
2000 WEST 135TH STREET, BOLINGBROOK, IL 604
H & H STONE LLC
12/31/2016
Precision Pipeline, LLC
1651 W Loop 304, Crockett, TX 75835
 
4/30/2017
Precision Pipeline, LLC
785-799 E Co Rd & 1800-1848 N Co Rd 760, Nauvoo, IL
62354
 
7/30/2018
Precision Pipeline, LLC
1889 US Hwy 67, Meredosia, IL 62665
Jim W Freeman and United Contractors Midwest
11/15/2016
Precision Pipeline, LLC
408 N Forrest Ave, Ottumwa, IA 52501
 
12/12/2016
Precision Pipeline, LLC
1955 E Lakeville Rd, Oxford, MI 48371
 
3/9/2014
Precision Pipeline, LLC
23259 SIBLEY RD, BROWNSTOWN, MI 48193
L LOYER CONSTRUCTION (VINCE LOYER)
11/30/2016
Precision Pipeline, LLC
1712 FM 3460, Shephard, TX 77371
Layfate Griffin
8/31/2016
Precision Pipeline, LLC
316 Hoffman Street, Marysville, MI 48040
MALVINA DEVELOPMENT LLC
 
Precision Pipeline, LLC
7717 HWY F48 W, NEWTON, IA 50208
 
12/31/2016






--------------------------------------------------------------------------------





Precision Pipeline, LLC
SUBLOT 19A, 12 AND SECTION 24, TOWNSHIP 154 NORTH, RANGE 102 W, WILLISTON, ND
58801
 
9/30/2016
Precision Pipeline, LLC
28.22 Acres of Section 30,, Township 139N, and Range
81W, Morton County, ND 58554
MARMOT PROPERTIES LLC
10/14/2016
Precision Pipeline, LLC
411 Oberlin Ave, Massillon, OH 44647
Massillon Energy and Technology Park LLC
2/28/2018
Precision Pipeline, LLC
1950 Oak st, Niles, MI 49120
ML Developers LLC
12/31/2013
Precision Pipeline, LLC
Lot 132 of Hunters Run Subdivision, Lot 131 Hunters Run Sub 4th, Watford City,
ND 58854
MVP Holdings LLC
12/31/2016
Precision Pipeline, LLC
1950 Oak St, Niles, MI 49120
Niles Charter Township
5/31/2014
Precision Pipeline, LLC
9429 150th Ave, Ottuma, IA 52501
 
 
Precision Pipeline, LLC
725 INDUSTRIAL DRIVE, LITCHFIELD, IL 62056
 
9/30/2016
Precision Pipeline, LLC
W10757 Jeffrey Road, Merrillan, WI 54754
Northern Family Farms LLC
 
Precision Pipeline, LLC
1648 LAINSON AVE, FORT DODGE, IA 50501
 
12/31/2016
Precision Pipeline, LLC
18650 Route 287, Tioga, PA 16946
Paul T Hall
1/6/2016
Precision Pipeline, LLC
501 Rothmoor Rd, Storm Lake, IA 50588
Reding Gravel & Excavating
6/30/2017
Precision Pipeline, LLC
1420 Richland Dr, Storm Lake, IA 50588
 
3/31/2017
Precision Pipeline, LLC
1315 Hwy 7, Sto, IA 50588
 
3/31/2017
Precision Pipeline, LLC
501 Rothmoor Rd, Storm Lake, IA 50588
Reding Gravel and Excavating
6/30/2017
Precision Pipeline, LLC
18423 E Frontage Rd, Litchfield, IL 62056
Roof Structure
12/31/2016
Precision Pipeline, LLC
746 Highway 61, Keokuk, IA 52632
 
12/31/2016
Precision Pipeline, LLC
450 Arona Rd, , Irwin, PA 15642
 
2/4/2015
Precision Pipeline, LLC
4520 Route 414, Canton, PA 17724
Sechrist Farms, Inc.
11/30/2012
Precision Pipeline, LLC
12100 N WELLS BYPASS, MT VERNON, IL 62864
 
10/31/2016
Precision Pipeline, LLC
12100 N WELLS BYPASS, MT VERNON, IL 62864
 
10/31/2016
Precision Pipeline, LLC
14291 Telegraph Rd, Flat Rock, MI 48134
Stephen Sassak
 
Precision Pipeline, LLC
1995 E County Rd 650, Carthage, IL 62321
Sullivan & Son
 
Precision Pipeline, LLC
1411 W DAKOTA PARKWAY, SUITE 2B, WILLISTON, ND 58803
 
7/31/2017
Precision Pipeline, LLC
5070 BENNETT INDUSTRIAL DRIVE, WILLISTON, ND
 
4/30/2017
Precision Pipeline, LLC
706 N WILLIAMSON RD, COVINGTON, PA 16917
 
2/28/2017
Precision Pipeline, LLC
14591 Third St, Ottumwa, IA 52501
Community 1st Credit Union
3/23/2017
Precision Pipeline, LLC
6590 Dry Fork Road, Harrison, OH 45030
Watson Gravel
 
Precision Pipeline, LLC
205 North Gear Ave, W Burlington, IA 52655
 
12/31/2016
Pumpco, Inc.
3738 Highway 21 East, Bryan, TX 77808
Jimmy McClendon
9/30/2014
Pumpco, Inc.
511 University Drive, Suite 211, College Station, TX 77840
JAR
12/31/2016
Pumpco, Inc.
23.37 Acres HWY 1703, Alpine , TX 79830
JAR CAPITAL INVESTMENTS
3/31/2018
Pumpco, Inc.
FM 50 & Southern Drive, Gillette , WY 82717
JAR CAPITAL INVESTMENTS, LLC
10/14/2016
Pumpco, Inc.
1100 Trail Blvd, El Reno, OK 73036
Old 66 RV Park
1/31/2014
Pumpco, Inc.
8600 St Hwy 158, Garden City, TX 79739
Jimmy Sherrod
6/30/2014
Pumpco, Inc.
100 Hcr 4415, Grandview, TX 76050
Alan and Robyn Roberts
6/30/2016
Pumpco, Inc.
Section 185, Block 29, Forsan , TX 79733
Robert Wash
3/31/2015






--------------------------------------------------------------------------------





Pumpco, Inc.
1673 West FM 624, Orange Grove, TX 78372
Outlaw Services
1/14/2015
Pumpco, Inc.
6612 W Hwy 67, Cleburne, TX 76033
Alan and Robyn Roberts
6/30/2014
Pumpco, Inc.
1012 US Hwy 77A, Yoakum, TX 77995
Roberts Ranch & Investments, LLC
6/30/2014
Pumpco, Inc.
1012 US Hwy 77A, Yoakum, TX 77995
Roberts Ranch & Investments, LLC
6/30/2014
Pumpco, Inc.
1012 US Hwy 77A, Yoakum, TX 77995
Roberts Ranch & Investments, LLC
6/30/2014
Pumpco, Inc.
1012 US Hwy 77A, Yoakum, TX 77995
Roberts Ranch & Investments, LLC
6/30/2014
Pumpco, Inc.
1209 S Main Street, Giddings, TX 78942
Alan and Robyn Roberts
6/30/2015
Pumpco, Inc.
1209 S Main Street, Giddings, TX 78942
 
 
Pumpco, Inc.
1209 S Main Street, Giddings, TX 78942
 
 
Pumpco, Inc.
1209 S Main Street, Giddings, TX 78942
 
 
Pumpco, Inc.
1209 S Main Street, Giddings, TX 78942
 
 
Pumpco, Inc.
1209 S Main Street, Giddings, TX 78942
 
 
Pumpco, Inc.
1209 S Main Street, Giddings, TX 78942
 
 
Pumpco, Inc.
1209 S Main Street, Giddings, TX 78942
 
 
Pumpco, Inc.
1209 S Main Street, Giddings, TX 78942
 
 
Pumpco, Inc.
1222 West Gentry, Checotah, OK
BERRY & SONS TRUCKING
9/30/2017
Pumpco, Inc.
2707 S. County Road 1180, Midland, TX 79706
RKO Midland
6/14/2017
Pumpco, Inc.
6237 HWY 77, ODEM, TX 78370
JAMES TEMPLE
7/31/2014
Pumpco, Inc.
334 Jefferies Rd, Laredo, TX 78045
Chamberlain Cattle - Co
2/1/2017
Pumpco, Inc.
723 North East 12th St, Wink, TX 79789
Mobley Brothers Property's
10/15/2014
Pumpco, Inc.
8893 S Fm 730, Boyd, TX 76023
Alan and Robyn Roberts
6/30/2014
Pumpco, Inc.
8893 S Fm 730, Boyd, TX 76023
 
 
Pumpco, Inc.
8893 S Fm 730, Boyd, TX 76023
 
 
Pumpco, Inc.
8893 S Fm 730, Boyd, TX 76023
 
 
Pumpco, Inc.
FM 50 & Southern Drive, Gillette, WY 82717
JAR Capital Investments
10/15/2016
Pumpco, Inc.
2109 Spur 581, Pearsall, TX 78061-6102
Teddy and JoAnn Riggs
4/30/2015
Pumpco, Inc.
27565 S IH 35, Encinal , TX 78019
Tony Martinez
6/30/2015
Pumpco, Inc.
2216 County Road 226, Giddings , TX 78942
Alan & Robyn Roberts
2/28/2019
Pumpco, Inc.
3610 Hwy 37 North Access, Three Rivers, TX 78071
Roberts Ranch & Investments, LLC
6/30/2015
Pumpco, Inc.
3610 Hwy 37 North Access, Three Rivers, TX 78071
Roberts Ranch & Investments, LLC
6/30/2015
Pumpco, Inc.
2398 FM 1235, Merkel, TX 79536
Butch Schuman
3/31/2015
Pumpco, Inc.
40 Acres HWY 90, Van Horn, TX 79855
JAR Capital Investments
3/31/2019
Pumpco, Inc.
10130 FM 1053, Monahans, TX 79756
Running M Enterprises
12/31/2016
Pumpco, Inc.
4250 N. US Hwy 377, Rocksprings, TX 78880
Garrett W. Grooms
10/31/2013
Pumpco, Inc.
19505 N US HWY 281, Stephenville, TX 76401
Terry Lowery
9/30/2016
Pumpco, Inc.
205 Daily St, Kenedy, TX
KENEDY FARMERS CO-OP
6/30/2016
Pumpco, Inc.
2109 Oil Mill Road, Pecos, TX 79772
J-T TEAGUE RENTALS, LLC
8/31/2016
Pumpco, Inc.
13031 Fm 2546, El Campo, TX 77437
David Allgayer
7/31/2014
MasTec North America Inc.
66 E Escalon, Suite 101, Fresno, CA 93710
BLACKSTONE ESCALON DEVELOPERS TIC
3/31/2017
MasTec North America Inc.
7900 Steubenville Pike, Imperial , PA 15126
PMCM MANAGEMENT-ENTERPRISES
6/30/2018






--------------------------------------------------------------------------------





MasTec North America Inc.
747 Pontiac Avenue, Suite 106, Cranston, RI 08910
HORIZON REAL ESTATE HOLDING
10/31/2015
MasTec North America Inc.
1750 N. Florida Mango Road, Ste. 105/106, West Palm
Beach, FL 33409
AURORA INVESTMENTS I INC
1/6/2018
Three Phase Line Construction Inc.
739 217th Street, Chicago Heights, IL 60411
Always Available Towing
4/30/2016
Three Phase Line Construction Inc.
739 217th Street, Chicago Heights, IL 60411
Always Available Towing, Inc
4/30/2016
hree Phase Line Construction Inc.
24 South Main Street, Farmington, NH 03835
Arthur Cardinal
 
Three Phase Line Construction Inc.
739 217th Street , Chicago Heights, IL 60411
International Transload Logistics
5/31/2016
Three Phase Line Construction Inc.
4810 W 173rd Street, Country Club Hills, IL 60478
MRK Properties LLC
11/30/2015
Three Phase Line Construction Inc.
32 Main Street, Brighton Plantation, ME 04912
Farrin Brothers & Smith, Inc
6/30/2016
Three Phase Line Construction Inc.
3165 Rt 22, Patterson, NY 12563
Froghill LLC
 
Three Phase Line Construction Inc.
3165 Rte. 22 , Patterson, NY 12563
Froghill LLC
 
Three Phase Line Construction Inc.
11 Lemon Stream Road, New Portland, ME 04961
Greg West Corp
12/31/2015
Three Phase Line Construction Inc.
1000 Monroe Road, Littleton, NH 03561
That Dam Pit Stop
4/30/2016
Three Phase Line Construction Inc.
219 Meadowcroft St, Lowell , MA 01852
Meadowcroft River Associates
2/28/2017
Three Phase Line Construction Inc.
4810 W 173rd St, Country Club Hills, IL 60478
MRK Properties LLC
11/29/2015
Three Phase Line Construction Inc.
127 Parrott Ave, Suite 2, Portsmouth, NH 03801
Hoefle, Phoenix, Gormley & Roberts, P.A.
12/31/2020
Three Phase Line Construction Inc.
1711 Union Road , West Seneca, NY 14224
RA Metzger-Great Lake Business Park
6/15/2016
Three Phase Line Construction Inc.
1711 Union Road, West Seneca, NY 14224
RA Metzger Inc Great Lakes Business Park LLC
6/15/2016
Three Phase Line Construction Inc.
529 S. 16th Street, La Porte, TX 77571
La Porte Commercial Properties, L.P.
12/31/2021
Three Phase Line Construction Inc.
1000 Monroe Road, Littleton, NH 03561
That Dam Pit Stop
4/30/2016
Three Phase Line Construction Inc.
0 Pennsylvania Ave, Saugus, MA 01906
TMGM Holdings LLC
12/31/2015
Three Phase Line Construction Inc.
25 Main Street, Farmington, NH 03835
North & South Investors, LLC
10/1/2017
Three Phase Line Construction Inc.
7475 State Hwy 5 South, Fort Plain, NY 13339
 
8/31/2015
MasTec North America Inc.
1020 Shelby Hwy, Gaffney, SC 28150
WAG INVESTMENTS, LLC
12/31/2020
MasTec North America Inc.
70 County Road 310, Jarrell, TX 76537
Henri Knipper
11/30/2016
MasTec North America Inc.
16200 Park Row, suite 310, Houston, TX 77084
SCP/LO Park Row, LP
4/30/2022
MasTec North America Inc.
902 Gladys Street, El Campo, TX 77437
DAEC Industrial Park, LLC
 
MasTec North America Inc.
1268 North Hwy 8, New Boston, TX 75570
Charles Tuck
12/23/2015
MasTec North America Inc.
8100 Fm 1785E, Big Spring, TX 79720
Donny Leek
 
MasTec North America Inc.
3958 SH 60, Wharton, TX 77488
DSC Properties
7/1/2016
MasTec North America Inc.
400 Wayne Rd, Vanceboro, NC 28586
John Robert Waters, Jr
 
MasTec North America Inc.
17385 Forest Blvd N, Hugo, MN 55038
Lessard-Nyren Leasing
5/1/2015
MasTec North America Inc.
17415 Forest Blvd N, Hugo, MN 55038
Lessard-Nyren Leasing
5/1/2015
MasTec North America Inc.
2129 US Hwy 150 N, Wataga, IL 61488
MCS Real Estate, LLC
6/2/2013
MasTec North America Inc.
1125 N High St, Carlinville, IL 62626
Leslie Hays
9/24/2011
MasTec North America Inc.
1089 Rand Road, Rapid City, SD 57702
SDN
 
MasTec North America Inc.
17285 Forest Blvd N, Hugo, MN 55038
Susan L. and Glen D. Kothe
5/31/2015
MasTec North America Inc.
3703 County Hwy WW, Wausau, WI 54401
North States Investments, LLC
4/28/2019
MasTec North America Inc.
926/934 State Highway 17 South, Eagle River, WI 54521
North States Investments, LLC
4/28/2019
MasTec North America Inc.
4 Midwest Drive, Pacific, MO 63069
Doug & Kelly Shelton
4/30/2017






--------------------------------------------------------------------------------





MasTec North America Inc.
7120 Highland Drive, Wausau, WI 54401
DMB Investments LLC
4/1/2018
MasTec North America Inc.
15700 LEE ROAD, HUMBLE, TX 77396
ROBB WOODRUM
 
MasTec North America Inc.
7050 BURLESON RD, AUSTIN, TX 78744
BIOO SCIENTIFIC CORPORATION
12/9/2015
MasTec North America Inc.
800 BRAZOS UNIT # 803, AUSTIN, TX 78701
RODRIGUE, JOE H
1/31/2016
MasTec North America Inc.
2808 Industrial Terrace, Austin, TX 78758
Owned
 
MasTec North America Inc.
2700 E 5th St, Austin, TX 78702
Owned
 
MasTec North America Inc.
2703 E 5th St, Austin, TX 78702
 
 
MasTec North America Inc.
1616 N Padre Island Dr, Corpus Christi, TX 78408
Owned
 
MasTec North America Inc.
4423 Leston Street, Dallas, TX 75247
Addison Stone L.l.C.
 
MasTec North America Inc.
4421 Leston Street, Dallas, TX 75247
Addison Stone
 
MasTec North America Inc.
4433 Leston Street, Dallas, TX 75247
Addison Stone
5/15/2012
MasTec North America Inc.
11505 Old Galm Road, Unit 2, San Antonio, TX 78254
Greg Stovall
12/31/2009
MasTec North America Inc.
2716 East 5th St, Austin, TX 78702
 
 
MasTec North America Inc.
2726 East 5th St, Austin, TX 78702
 
 
MasTec North America Inc.
9080 Teasley Lane, Denton, TX 76210
DALLAS PIPELINE CONTRACTORS
 
MasTec North America Inc.
310 Regal Row LP, Suite 200, Dallas, TX 75247
310 Regal Row
4/30/2017
MasTec North America Inc.
310 Regal Row, Suite 300, Dallas, TX 80202
REGAL POINT PARTNERS LLC
4/30/2017
MasTec North America Inc.
6106 Baldwin Dr, Austin, TX 78724
HIDDEN VALLEY, LTD
6/30/2016
MasTec North America Inc.
4 Industrial Park Center, Johnstown, CO 80534
Owned
 
MasTec North America Inc.
152 Park Ave, Shevlin, MN 56676
Owned
 
MasTec North America Inc.
152 Park Ave, Shevlin, MN 56676
Owned
 
MasTec North America Inc.
152 Park Ave, Shevlin, MN 56676
Owned
 
MasTec North America Inc.
152 Park Ave, Shevlin, MN 56676
Owned
 
MasTec North America Inc.
County Road # 2 North, Shevlin, MN 56676
Owned
 
MasTec North America Inc.
3rd Street, Shevlin, MN 56676
Owned
 
MasTec North America Inc.
6470 28th Ave, Rugby, ND 58368
Owned
 
MasTec North America Inc.
7004 11th Ave SW, Rochester, MN 55902
Williams, Joel
9/30/2016
MasTec North America Inc.
1402 Hwy 5 West, Rolla, ND 58367
Munro Contractors Inc
 
MasTec North America Inc.
8530 EAGLE POINT BLVD, SUITE 100, LAKE ELMO, MN 55042
REGUS MANAGEMENT
11/30/2015
MasTec North America Inc.
700 COMMERCE DRIVE SUITE 235, WOODBURY, MN 55125
CROSSROADS COMMERCE CENTER, LLC
5/30/2021
MasTec North America Inc.
13000 SW 232nd St, Goulds, FL 33170
South Florida Growers Association, Inc
1/31/2017
MasTec North America Inc.
28280 Old 41 Road, Bonita Springs, FL 34135
Causeway Services, Inc
1/31/2017
MasTec North America Inc.
3481 Hwy 17S, Brunswick, GA 31523
Jimmy Veal Family Ltd Partnership
 
MasTec North America Inc.
4601 SW 30th St, Ft. Lauderdale, FL 33314
Owned- Rent to Efficiency Enterprise
 
MasTec North America Inc.
2801 SW 46th Ave, Ft. Lauderdale, FL 33314
Owned
 
MasTec North America Inc.
2801 SW 46th Ave, Ft Lauderdale, FL 33314
Owned
 
MasTec North America Inc.
7775 NW 48 Street, Suite 100, Doral, FL 33166
Corporate Park of Doral
9/30/2017
MasTec North America Inc.
2290 NW 110th Ave, Miami, FL 33172
R&N Properties Land Trust
3/31/2017
MasTec North America Inc.
4025 Edison Ave, Ft. Myers, FL 33916
Owned
 






--------------------------------------------------------------------------------





MasTec North America Inc.
1819 Totten Road, Ft. Pierce, FL 34947
Owned
 
MasTec North America Inc.
50 Hill Avenue, Fort Walton Beach, FL 32548
Scott Unlimited LLC
12/31/2016
MasTec North America Inc.
14740 NW 22nd Ct, Opa Locka, FL 33054
Owned
 
MasTec North America Inc.
125 Commerce Way, Sanford, FL 32771
Owned
 
MasTec North America Inc.
49 Sonny Perdue Drive, Savannah, GA 31408
KW International
 
MasTec North America Inc.
112 & 114 Commercial Place, Sebring, FL 33876
Steven D & Leslie G Copeland
12/31/2016
MasTec North America Inc.
10441 SW 187th St, Miami, FL 33157
Irma Mas
 
MasTec North America Inc.
7221 Dr Martin Luther King Blvd E, Tampa, FL 33619
Owned
 
MasTec North America Inc.
416 E Bay Street, Winter Garden, FL 34787
Bogard-Cardarelli Investments
1/31/2017
Wanzek Construction Inc.
14297 27th M Street NW, Alexander, ND
M Space
 
Wanzek Construction Inc.
16300 Katy Freeway, Houston, TX 77094
ENSCO Offshore Company
10/22/2018
Wanzek Construction Inc.
2028 NW 2nd Ave., West Fargo, ND 58078
Le Petomane Properties Inc.
10/1/2023
Wanzek Construction Inc.
1911 West Main Avenue, West Fargo, ND 58078
Mastec
 
Wanzek Construction Inc.
1916 2nd Ave NW, West Fargo, ND 58078
Mastec
 
Wanzek Construction Inc.
1910 West Main Avenue, West Fargo, ND 58078
Mastec
 
Wanzek Construction Inc.
4149 Arthur Drive, Fargo, ND 58103
Woodhaven
 
MasTec Canada Inc
259 Aquaduct Drive Brooks, Alberta
Little Country Investors
4/30/2018
MasTec Canada Inc
1010 Brier Park Drive N.W, Medicine Hat, AB
Little Country Investors
4/30/2018
MasTec Canada Inc
2105 North Service Road , Swift Current, SK
Little Country Investors
4/30/2018
MasTec Canada Inc
Lot 4 Blk/Par Cplan No 102030679, Estevan, SK
Little Country Investors
4/30/2018
MasTec Canada Inc
9929 Swanson Street, Fort St John, BC
Little Country Investors
4/30/2018
MasTec Canada Inc
27323-144 Twp Rd 394, South Aspelund Industrial Park, Blackfalds AB
Little Country Investors
9/30/2026
MasTec Canada Inc
PO Box 390 565 Lane 9, Powell, WY
Little Country Investors
4/30/2018
MasTec Canada Inc
5241 142 Drive NW, Williston, ND
Little Country Investors
4/30/2018
MasTec Canada Inc
PO Box 38, 350 Aquaduct Drive, Brooks, AB
LWL Properties
10/31/2018
MasTec Canada Inc
850-333 7th Avenue SW , Calgary, AB
20 Vic Management
11/30/2017
MasTec Canada Inc
850-333 7th Avenue SW - Storage, Calgary, AB
20 Vic Management
11/30/2017
MasTec Canada Inc
3765-73 30th Street, Whitecourt, AB
1236939 Alberta Ltd
9/30/2020
MasTec Canada Inc
2613 Twp Rd 531A, Fath Acheson Industrial Park, Edmonton, AB
ALS Corpro Canada Ltd
12/31/2021
MasTec Canada Inc
10211 97 Avenue, Clairmont AB
Diamond Cut Industrial Park LTD
4/30/2021
MasTec Canada Inc
1105 - 7 Ave SW, Calgary AB
Resman Investments Ltd.
4/30/2017
MasTec Canada Inc
Dome Tower - 2000, 333-7th Avenue SW, Calgary, AB - Storage
20 Vic Management
3/31/2023
MasTec Canada Inc
Dome Tower - 2000, 333-7th Avenue SW, Calgary, AB
Enerplus
3/31/2023
MasTec Canada Construction Inc.
240 - 2755 Broadmoor, Sherwood Park AB
Dream Office LP
9/30/2019
MasTec Canada Construction Inc.
Unit851, 2580 Broadmoor Blvd, Sherwood Pard
Real Storage
month to month
MasTec Canada Inc
Fort MacKay, AB
1819576 Alberta Ltd. (Lot 38)
4/29/2018
MasTec Canada Inc
Fort MacKay, AB
Caribou Energy Park Ltd.
10/30/2018
MasTec Canada Inc
Fort MacKay, AB
Caribou Energy Park Ltd.
4/29/2018
MasTec Canada Inc
Fort MacKay, AB
Caribou Energy Park Ltd.
4/29/2018
MasTec Canada Inc
87 Elizabeth Avenue, St. John's, NL
JAC REALTY
11/30/2017
MasTec Canada Inc
6709 44 Avenue , Ponoka, AB
1735465 Alberta Ltd
6/14/2016
MasTec Canada Inc
17505 107 Ave, Suite 205 , Edmonton, AB
World Profit Inc
1/31/2016






--------------------------------------------------------------------------------





MasTec Canada Inc
17507 107 Ave, Suite 201, Edmonton, AB
JFG Properties
1/31/2016
MasTec Canada Inc
17424 - 106A Ave NW, Edmonton, AB
J.K Mckenzie Holdings
7/31/2016
MasTec Canada Inc
10202 74 Ave, Clairmont AB
BD Rentals & Consulting Inc
 
MasTec Canada Inc
9220 Golf Course Road, Dawson Creek BC
BD Rentals & Consulting Inc
 












--------------------------------------------------------------------------------







SCHEDULE 9(e)


Investment Property


See Annex A to the Fifth Amended and Restated Pledge Agreement




OTHER EQUITY INVESTMENTS


 Domestic Entities
 
 
 
MasCo Energy, LLC
49% owned by [FL NewCo] (to be owned by MasTec North America, Inc.)
Texas
47-4004312












--------------------------------------------------------------------------------






SCHEDULE 9(f)


Deposit Accounts
Grantor
Bank Account Number
Institution
Bottom Line Services, LLC
3359872978
Bank of America NA
Bottom Line Services, LLC
3359872986
Bank of America NA
Bottom Line Services, LLC
4427711758
Bank of America NA
Bottom Line Services, LLC
4427257746
Bank of America NA
EC Source Services, LLC
4427148758
Bank of America NA
EC Source Services, LLC
3359491084
Bank of America NA
Energy Erectors, Inc.
1000135235629
Suntrust Bank
Energy Erectors, Inc.
1000165810895
Suntrust Bank
Energy Erectors, Inc.
1000105686991
Suntrust Bank
MasTec ETS Service Company, LLC
3359886317
Bank of America NA
MasTec, Inc.
3756285723
Bank of America NA
MasTec, Inc.
711451126200
Bank of America NA (Canada)
MasTec, Inc.
4427586970
Bank of America NA
MasTec, Inc.
3756285752
Bank of America NA
MasTec, Inc.
4427596423
Bank of America NA
MasTec, Inc.
3299122756
Bank of America NA
MasTec, Inc.
3359000802
Bank of America NA
MasTec, Inc.
3756285626
Bank of America NA
MasTec, Inc.
3756285655
Bank of America NA
MasTec, Inc.
3299122772
Bank of America NA
MasTec, Inc.
4427144639
Bank of America NA
MasTec, Inc.
3756285600
Bank of America NA
MasTec Network Solutions, LLC
3359865816
Bank of America NA
MasTec Network Solutions, LLC
4451108023
Bank of America NA
MasTec Network Solutions, LLC
3359482794
Bank of America NA
MasTec Network Solutions, LLC
4427107485
Bank of America NA
MasTec Network Solutions, LLC
4427107498
Bank of America NA
MasTec North America, Inc.
3299128662
Bank of America NA
MasTec North America, Inc.
4426854920
Bank of America NA
MasTec North America, Inc.
4427090152
Bank of America NA
MasTec North America, Inc.
4427711172
Bank of America NA
MasTec North America, Inc.
3359870816
Bank of America NA
MasTec North America, Inc.
4426347822
Bank of America NA
MasTec North America, Inc.
4427243543
Bank of America NA
MasTec North America, Inc.
3359867408
Bank of America NA
MasTec North America, Inc.
3359480616
Bank of America NA
MasTec North America, Inc.
4427243530
Bank of America NA
MasTec North America, Inc.
3359322396
Bank of America NA
MasTec North America, Inc.
4427251247
Bank of America NA
WesTower Communications, LLC
3300384885
Silicon Valley
WesTower Communications, LLC
3300384870
Silicon Valley
MasTec Power Corp.
3359887703
Bank of America NA
MasTec Power Corp.
4427923591
Bank of America NA
MasTec Wireless Services, LLC
4427107566
Bank of America NA
Pretec Directional Drilling, LLC
3359889410
Bank of America NA
Pretec Directional Drilling, LLC
3359967968
Bank of America NA
Pretec Directional Drilling, LLC
4451122478
Bank of America NA
EC Source Aviation, LLC
4427148622
Bank of America NA
T&D Power, Inc.
4427148596
Bank of America NA
T&D Power, Inc.
3359491100
Bank of America NA
Three Phase Line Construction, Inc.
4426867700
Bank of America NA
Three Phase Line Construction, Inc
4426864648
Bank of America NA
Three Phase Line Construction, Inc
3359865766
Bank of America NA






--------------------------------------------------------------------------------





Wanzek Construction, Inc.
3359322404
Bank of America NA
Wanzek Construction, Inc.
4427090042
Bank of America NA
Wanzek Construction, Inc.
2449543517
Wells Fargo
Pumpco, Inc.
3359873638
Bank of America NA
Pumpco, Inc.
4427586530
Bank of America NA
Pumpco, Inc.
3359481341
Bank of America NA
Pumpco, Inc.
3820265970
Capital One Bank
Pumpco, Inc.
70511311
Classic Bank
Precision Pipeline LLC
4426857545
Bank of America NA
Precision Pipeline LLC
3359329698
Bank of America NA
Precision Pipeline LLC
3359329706
Bank of America NA
Precision Pipeline LLC
4426857558
Bank of America NA
Precision Pipeline LLC
4426857561
Bank of America NA
Precision Pipeline LLC
4426857532
Bank of America NA
Precision Pipeline LLC
4290206178
Community Bank Big Flats
Precision Pipeline LLC
68241477
United Bank, WV
Precision Pipeline LLC
8227225
Citizens National Bank, TX
Precision Pipeline LLC
153911612361
US Bank
Precision Pipeline LLC
9844762709
M&T Bank
Precision Pipeline LLC
715231002
First Citizen's Bank of Troy PA
Precision Pipeline LLC
1003193
Peoples National Bank-PA
Precision Pipeline LLC
5176009456
BB&T Bank WV
Precision Pipeline LLC
2001017955
Community Bank TV Waynesburg
Precision Pipeline LLC
3164998787
Wells Fargo
Precision Transport Company, LLC
4426857503
Bank of America NA






--------------------------------------------------------------------------------





SCHEDULE 9(i)


Commercial Tort Claims


Grantor
Adverse Party(ies)
Nature of Claim
Status of Claim
Bottom Line Services LLC
Brad Ramsey, Individually
Demand for Arbitration for breach of fiduciary duty, usurpation of corporate
opportunities, tortious interference with contracts and misappropriation of
confidential information.
Demand filed. Awaiting response.
MasTec, Inc.
Aon Risk of Florida, Inc.
MasTec filed a claim against AON, its D&O broker for not promptly notifying the
excess.
Parties are participating in Discovery.
MasTec North America, Inc.
Adesta Communications (Bankruptcy)
Secured and unsecured claims against Adesta.
Ch. 11 filing by Adesta. The creditors are now fighting over how the proceeds
will be allocated. The Trustee has been trying to figure out how to allocate the
proceeds among the parties. Based on a settlement, we believe we would be
entitled to approximately $1.3 million.
MasTec North America, Inc.
El Paso Pipeline Field Services, L.P.
Claim against El Paso for out of scope pipeline work done by MasTec.
Jury awarded verdict in MasTec's favor for $4.7 mm. Court entered judgment
notwithstanding the verdict in El Paso's favor and awarded MasTec $0. MasTec
appealed. Appellate court issues opinion in July 2009 reversing trial court's
ruling and ordering reinstatement of verdict sum. El Paso has petitioned the
Texas Supreme Court for review. The issue has been fully briefed and the Parties
await the Court's ruling.
MasTec Renewables Construction Company
Mercer County Improvement Authority and Mercer County
Filed a lawsuit under a number of legal theories. One of the causes of action is
negligence for the MCIA and Mercer County's failure to post a payment bond on
the construction project.
The parties have a non-binding settlement term sheet and are trying to finalize
a final agreement. Bondholder consent is required.
MasTec Renewables Construction, Ltd.
Ascent Solutions, Inc.
Lawsuit for Breach of Contract and Negligence
MasTec filed an action against Ascent for failing to meet the standard of care
in preparing the engineering for the project.
Precision Pipeline, LLC
Trico Survying and Mapping, Inc. and GAI Consultants, Inc.
Filed lawsuit for negligent misrepresentation because the drawings they provided
for the dominion project was below the standard of care.
The Court awarded the Defendants Summary Judgment. Precision has
filed a notice of appeal.








--------------------------------------------------------------------------------








EXHIBIT A


FORM OF SECURITY JOINDER AGREEMENT


THIS SECURITY JOINDER AGREEMENT dated as of ____________, 20 (this “Security
Joinder Agreement”), is made by___________ , a___________________(the “Joining
Grantor”), in favor of BANK OF AMERICA, N.A., in its capacity as Administrative
Agent (the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referenced below; all capitalized terms used but not defined
herein shall have the meanings provided therefor in such Credit Agreement).


RECITALS:


A.Mastec, Inc., a Florida corporation (the “Company”), Mastec North America,
Inc., a Florida corporation (“Mastec North America” and, together with the
Company, collectively, the “Borrowers” and each individually a “Borrower”), the
lenders party thereto and the Administrative Agent are party to that certain
Fourth Amended and Restated Credit Agreement dated as of February 22, 2017 (as
in effect on the date hereof, the “Credit Agreement”).
B.The Borrowers, each Subsidiary Guarantor and the Administrative Agent are
party to that certain Amended and Restated Security Agreement dated as of
February 22, 2017 (as in effect on the date hereof, the “Security Agreement”).
C.The Joining Grantor is a Subsidiary of the Company and is required by the
terms of the Credit Agreement to become a Subsidiary Guarantor and be joined as
a party to the Security Agreement as a Grantor (as defined in the Security
Agreement).
D.The Joining Grantor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement, Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Permitted Standalone Letters of Credit.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Standalone Letters of
Credit, the Joining Grantor hereby agrees as follows:
1.Joinder. The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and performance of the Secured
Obligations (as defined in the Security Agreement), all with the same force and
effect as if the Joining Grantor were a signatory to the Security Agreement.
2.Affirmations. The Joining Grantor hereby acknowledges and reaffirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Grantor contained in the Security Agreement.
3.Supplemental Schedules. Attached to this Security Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement. The Joining
Grantor represents and warrants that the information contained on each of the
Supplemental Schedules with respect to such Joining Grantor and its properties
and affairs is true, complete and accurate as of the date hereof.
4.Severability. If any provision of this Security Joinder Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Security Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
5.Counterparts. This Security Joinder Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Grantor. Without limiting the foregoing provisions of this Section
5, the provisions of Section 10.10 of the Credit Agreement shall be applicable
to this Security Joinder Agreement.
6.Delivery. The Joining Grantor hereby irrevocably waives notice of acceptance
of this Security Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents, Secured Cash Management Agreements, Secured Hedge Agreements and
Secured Permitted Standalone Letters of Credit made and maintained, in reliance
on this Security Joinder Agreement and the Grantor’s joinder as a party to the
Security Agreement as herein provided.







--------------------------------------------------------------------------------





7.    Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 28 and 29 of the Security Agreement are hereby incorporated by
reference as if fully set forth herein



IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.


JOINING GRANTOR:


By:_______________________________
Name:____________________________
Title: ____________________________     










--------------------------------------------------------------------------------





SUPPLEMENTAL
SCHEDULE 7(f)


Grantor Information


I.
II.
III.
IV.
V.
VI.
Name
Jurisdiction of Formation/Form of Entity/I.D. Number
Address of Chief Executive Office
Trade Styles
Collateral Locations (and Type of Collateral)
Name and City and State of Landlord of Collateral Location (if leased)
 
 
 
 
 
 

















Delivered pursuant to Security Joinder Agreement of______________
Applicable Date:________, 20_____





--------------------------------------------------------------------------------





SUPPLEMENTAL
SCHEDULE 9(e)


Investment Property






 
Securities Accounts
Other Investment Property
Grantor
Name and Address of Securities Intermediary
Account Number
Name and Type of Issuer
Quantity of Shares or Other Interest
Certificate Number(s)
 
 
 
 
 
 











Delivered pursuant to Security Joinder Agreement of___________
Applicable Date:________, 20____





--------------------------------------------------------------------------------





SUPPLEMENTAL
SCHEDULE 9(f)


Deposit Accounts




 
Name and Address of
 
Certificate of Deposit No.
Grantor
Depository Institution
Account No.
(If applicable)

















Delivered pursuant to Security Joinder Agreement of_____________
Applicable Date:________, 20_____







--------------------------------------------------------------------------------





SUPPLEMENTAL
SCHEDULE 9(i)


Commercial Tort Claims


Grantor
Adverse Party(ies)
Nature of Claim
Status of Claim













Delivered pursuant to Security Joinder Agreement of____________
Applicable Date:________, 20_____









